Exhibit 10.3



 
 
 
Dated as of July 8, 2019










Management Agreement
 


 
between


 
Jack in the Box Funding, LLC
as Master Issuer


 
The other Securitization Entities Party
Hereto from Time to Time




Jack in the Box Inc.
as the Manager
 



and
 




Citibank, N.A.
as the Trustee
 











--------------------------------------------------------------------------------

Table of Contents




   Page

Article I Definitions
              2

Section 1.1
Certain Definitions
2
Section 1.2
Other Defined Terms
13
Section 1.3
Other Terms
13
Section 1.4
Computation of Time Periods
13
   
Article II Administration and Servicing of Securitized Assets
 
Section 2.1
Jack in the Box to Act as Manager
13
Section 2.2
Accounts
15
Section 2.3
Records
16
Section 2.4
Administrative Duties of Manager
17
Section 2.5
No Offset
18
Section 2.6
Compensation and Expenses
18
Section 2.7
Indemnification
19
Section 2.8
Nonpetition Covenant
21
Section 2.9
Franchisor Consent
21
Section 2.10
Appointment of Sub‑managers
21
Section 2.11
Insurance/Condemnation Proceeds
21
Section 2.12
Permitted Asset Dispositions
22
Section 2.13
Letter of Credit Reimbursement Agreement
22
Section 2.14
Manager Advances
22
     
Article III Statements and Reports
    22

Section 3.1
Reporting by the Manager
22
Section 3.2
Appointment of Independent Auditor
24
Section 3.3
Annual Accountants’ Reports
24
Section 3.4
Available Information
24
     
Article IV The Manager
    25

Section 4.1
Representations and Warranties Concerning the Manager
25
Section 4.2
Existence; Status as Manager
27
Section 4.3
Performance of Obligations
27
Section 4.4
Merger and Resignation
31
Section 4.5
Notice of Certain Events
32
Section 4.6
Capitalization
33
Section 4.7
Maintenance of Separateness
33
   
Article V Representations, Warranties and Covenants
    34

Section 5.1
Representations and Warranties Made in Respect of New Assets
34
Section 5.2
Assets Acquired After the Closing Date
36
Section 5.3
Securitization IP
36
Section 5.4
Required Consent Agreements and Supply Agreements
37
Section 5.5
Allocated Note Amount
37
Section 5.6
Specified Non‑Securitization Debt Cap
37
Section 5.7
Competition
37
Section 5.8
Restrictions on Liens
38
     
Article VI Manager Termination Events
     38

Section 6.1
Manager Termination Events
38
Section 6.2
Manager Termination Event Remedies
40



(i)

--------------------------------------------------------------------------------

    Page
     
Section 6.3
Manager’s Transitional Role
40
Section 6.4
Intellectual Property
41
Section 6.5
Third Party Intellectual Property
41
Section 6.6
No Effect on Other Parties
41
Section 6.7
Rights Cumulative
42
   
Article VII Confidentiality
    42

Section 7.1
Confidentiality
42
     
ArticleVIII Miscellaneous Provisions
            43
Section 8.1
Termination of Agreement
43
Section 8.2
Survival
43
Section 8.3
Amendment
43
Section 8.4
Governing Law
43
Section 8.5
Notices
43
Section 8.6
Acknowledgement
44
Section 8.7
Severability of Provisions
44
Section 8.8
Delivery Dates
44
Section 8.9
Limited Recourse
44
Section 8.10
Binding Effect; Assignment; Third Party Beneficiaries
45
Section 8.11
Article and Section Headings
45
Section 8.12
Concerning the Trustee
45
Section 8.13
Counterparts
45
Section 8.14
Entire Agreement
45
Section 8.15
Waiver of Jury Trial; Jurisdiction; Consent to Service of Process
45
Section 8.16
Joinder of Additional Securitization Entities
46



Exhibit A‑1 – Power of Attorney For Franchisor
 
Exhibit A‑2 – Power of Attorney For Securitization Entities
 
Exhibit A-3 – Power of Attorney For Additional Securitization Entity
 
Exhibit B – Form of Additional Securitization Entity Joinder
 
Schedule 2.1(f) – Manager Insurance
 


(ii)

--------------------------------------------------------------------------------



MANAGEMENT AGREEMENT
 
This MANAGEMENT AGREEMENT, dated as of July 8, 2019 (as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”), is entered into by and among JACK IN THE BOX
FUNDING, LLC, a Delaware limited liability company (the “Master Issuer”), JACK
IN THE BOX SPV GUARANTOR, LLC, a Delaware limited liability company (together
with its successors and assigns, the “Holding Company Guarantor”), DIFFERENT
RULES, LLC, a Delaware limited liability company (together with its successors
and assigns, the “Franchisor”), JACK IN THE BOX PROPERTIES, LLC, a Delaware
limited liability company (together with its successors and assigns, “JIB
Properties”) and each Additional Securitization Entity that shall join this
Agreement pursuant to Section 8.16 hereof (each, a “Securitization Entity” and,
together with the Holding Company Guarantor, the Franchisor and JIB Properties,
the “Guarantors” and, together with the Master Issuer, the “Securitization
Entities”), JACK IN THE BOX INC., a Delaware corporation, as Manager (in its
individual capacity and as Manager, together with its successors and assigns,
“Jack in the Box”) and CITIBANK, N.A., a national banking association, not in
its individual capacity but solely as the indenture trustee (together with its
successor and assigns, the “Trustee”).  Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms or
incorporated by reference in Annex A to the Base Indenture (as defined below).
 
RECITALS
 
WHEREAS, the Master Issuer has entered into the Base Indenture, dated as of the
date hereof, with the Trustee (as amended, restated, supplemented, or otherwise
modified from time to time in accordance with the terms thereof, exclusive of
any Series Supplements, the “Base Indenture” and, together with all Series
Supplements, the “Indenture”), pursuant to which the Master Issuer issued the
Series 2019-1 Variable Funding Senior Notes, Class A‑1 and the Series 2019-1
Senior Notes, Class A‑2 and may issue additional series of notes from time to
time (collectively, the “Notes”) on the terms described therein;
 
WHEREAS, the Master Issuer has granted to the Trustee on behalf of the Secured
Parties a Lien in the Collateral owned by it pursuant to the terms of Indenture,
subject to Collateral Exclusions;
 
WHEREAS, the Guarantors have guaranteed the obligations of the Master Issuer
under the Indenture, the Notes and the other Related Documents and have granted
to the Trustee on behalf of the Secured Parties a Lien in the Collateral owned
by each of them pursuant to the terms of the Guarantee and Collateral Agreement
dated as of the date hereof (as the same may be amended, restated, supplemented,
or otherwise modified from time to time in accordance with the terms thereof,
the “Guarantee and Collateral Agreement”);
 
WHEREAS, from and after the date hereof, all New Assets shall be originated or
acquired by the Securitization Entities following the Closing Date;
 
WHEREAS, each of the Securitization Entities desires to engage the Manager, and
each of the Securitization Entities desires to have the Manager enforce such
Securitization Entity’s rights and powers and perform such Securitization
Entity’s duties and obligations under the Managed Documents (as defined below)
and the Related Documents to which it is party in accordance with the Managing
Standard (as defined below);
 
WHEREAS, each of the Securitization Entities desires to have the Manager enter
into certain agreements and acquire certain assets from time to time on such
Securitization Entity’s behalf, in each case in accordance with the Managing
Standard;



--------------------------------------------------------------------------------

 
WHEREAS, each of the Securitization Entities desires to appoint the Manager as
its agent for, among other things, providing comprehensive Intellectual Property
services, including developing, filing for registration, clearance, maintenance,
protection, enforcement, licensing, and recording transfers of the
Securitization IP in accordance with the Managing Standard and as provided in
Section 2.1(c) and Section 4.3(b);
 
WHEREAS, each of the Securitization Entities desires to enter into this
Agreement to provide for, among other things, the managing of the respective
rights, powers, duties and obligations of the Securitization Entities under or
in connection with the Securitized Assets and the Related Documents, all in
accordance with the Managing Standard; and
 
WHEREAS, the Manager desires to enforce such rights and powers and perform such
obligations and duties, all in accordance with the Managing Standard.
 
NOW THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto agree as follows:
 
ARTICLE I

DEFINITIONS
 
Section 1.1              Certain Definitions.  For all purposes of this
Agreement, capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed thereto in Annex A to the Base Indenture.  In
addition, the following terms shall have the following meanings:
 
“Advance Interest Rate” means a rate equal to the Prime Rate plus 3.0% per
annum.
 
“Agreement” has the meaning set forth in the preamble.


“Annual Accountants’ Report” has the meaning set forth in Section 3.3.
 
“Base Indenture” has the meaning set forth in the recitals.
 
“Cash Collateralized Letters of Credit” means any letter of credit that is 100%
cash collateralized.
 
“Change in Management” shall occur if more than 50% of the Leadership Team is
terminated and/or resigns within 12 months after the date of the occurrence of a
Change of Control; provided, in each case, that termination and/or resignation
of such officer will not include (i) a change in such officer’s status in the
ordinary course of succession so long as such officer remains affiliated with
Jack in the Box Inc. or its Subsidiaries as an officer or director, or in a
similar capacity, (ii) retirement of any officer or (iii) death or
incapacitation of any officer.
 
“Change of Control” means an event or a series of events by which:


(a)            individuals who on the date hereof constituted the Board of
Directors of Jack in the Box Inc., together with any new directors whose
election by the Board of Directors or whose nomination for election by the
equity holders of Jack in the Box Inc. was approved by a majority of the
directors then still in office who were either directors or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board of Directors of Jack in the Box Inc. then in
office; or
 
(b)            any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the 1934 Act) is or becomes the “beneficial owner”
(as such term is used in Rule 13d‑3 under the 1934 Act), directly or indirectly,
of more than 50% of the total voting power of the Voting Stock of Jack in the
Box Inc.
 
2

--------------------------------------------------------------------------------


For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of voting power of Voting Stock subject to a stock purchase agreement,
merger agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
“Competing” means owning, operating or franchising a restaurant (and/or the
underlying land or building on which such restaurant operates) under the Jack in
the Box Brand in any location(s) within the United States for so long as any
Notes are Outstanding under the Indenture.
 
“Confidential Information” means trade secrets and other information (including,
without limitation, know how, ideas, techniques, recipes, formulas, customer
lists, customer information, financial information, personal information,
business methods and processes, marketing plans, specifications, and other
similar information as well as internal materials prepared by the owner of such
information containing or based, in whole or in part, on any such information)
that is confidential and proprietary to its owner and that is disclosed by one
party to an agreement to another party thereto whether in writing or disclosed
orally, and whether or not designated as confidential.
 
“Consumer Analytics Services” means services related to consumer intelligence
and analytics, including, without limitation, (a) facilitating the analysis of
the potential impact on sales of having Branded Restaurants in close proximity;
(b) promoting promotional or test items related to new products, services or
equipment; (c) developing new products and services (or modifying any existing
products and services) to be offered in connection with the Securitized
Restaurant Business and the other assets of the Securitization Entities; (d) in
connection with the Securitized Restaurant Business, developing, modifying,
amending and disseminating (i) specifications for restaurant operations,
(ii) the JIB Manuals and (iii) menu items.
 
“Controlled Group” means any trade or businesses (whether or not incorporated)
that, together with any Securitization Entity, is treated as a single employer
under Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code).
 
“Current Practice” means, in respect of any action or inaction, the practices,
standards and procedures of the Non‑Securitization Entities as performed on or
that would have been performed immediately prior to the Closing Date.
 
“Defective New Asset” means any New Asset that does not satisfy the applicable
representations and warranties of Article V hereof on the New Asset Addition
Date for such New Asset.
 
“Discloser” has the meaning set forth in Section 7.1.
 
“Disentanglement” has the meaning set forth in Section 6.3(a).
 
“Disentanglement Period” has the meaning set forth in Section 6.3(c).
 
“Disentanglement Services” has the meaning set forth in Section 6.3(a).
 
“Employee Benefit Plan” means any “employee benefit plan,” as such term is
defined in Section 3(3) of ERISA, established, maintained or contributed to by
the Manager, or with respect to which the Manager has any liability.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


3

--------------------------------------------------------------------------------

 
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Single
Employer Plan (other than those events as to which the thirty day notice period
is waived); (b) the failure to meet the minimum funding standard of Section 412
of the Code or Section 302 of ERISA with respect to any Single Employer Plan
(whether or not waived in accordance with Section 412(c) of the Code) or the
failure to make by its due date a required installment under Section 430 of the
Code and Section 302(e) of ERISA with respect to any Single Employer Plan; (c)
the provision by the administrator of any Single Employer Plan pursuant to
Section 4041(a)(2) of ERISA of a written notice of intent to terminate such
Single Employer Plan in a standard termination described in Section 4041(b) of
ERISA or a distress termination described in Section 4041(c) of ERISA; (d) the
complete or partial withdrawal by the Manager, or any company in the Controlled
Group of the Manager, from any Single Employer Plan with two or more
contributing sponsors or the termination of any such Single Employer Plan, in
each case, which results in liability pursuant to Section 4063 or 4064 of ERISA;
(e) formal written notice from the PBGC of its intent to commence proceedings to
terminate any Single Employer Plan; (f) the imposition of liability on the
Manager, or any company in the Controlled Group of the Manager, pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (g) receipt from the Internal Revenue Service of notice of the
failure of any Single Employer Plan to qualify under Section 401(a) of the Code
or the failure of any trust forming part of any Single Employer Plan to qualify
for exemption from taxation under Section 501(a) of the Code; (h) the imposition
of a lien in favor of the PBGC or a Plan pursuant to Section 430(k) of the Code
or pursuant to Section 302(f) of ERISA with respect to any Single Employer Plan
or (i) the complete or partial withdrawal by the Manager or any member of its
Controlled Group from any Multiemployer Plan that has resulted or could
reasonably be expected to result in a material liability to the Manager under
ERISA.
 
“Finance and Accounting Services” means services related to finance and
accounting, including, without limitation, (a) providing certain financing
arrangements to Franchisees including discretionary short-term bridge financing
for purchase of restaurants;  (b) preparing and filing any tax returns and tax
reports required to be prepared by any Securitization Entity; (c) paying or
causing to be paid or discharged, in each case from funds of the Securitization
Entities, any and all taxes, charges and assessments attributable to and
required to be paid under applicable Requirements of Law by any Securitization
Entity; (d) making Manager Advances in its sole discretion; (e) administering
the Marketing Fund and the Management Accounts; and (f) arranging for or
providing accounting and financial reporting services.
 
“Franchisor” has the meaning set forth in the preamble.
 
“Guarantee and Collateral Agreement” has the meaning set forth in the recitals.
 
“Guarantors” has the meaning set forth in the preamble.
 
“Holding Company Guarantor” has the meaning set forth in the preamble.
 
“Indemnitee” has the meaning set forth in Section 2.7(a).
 
“Indenture” has the meaning set forth in the recitals.
 
“Independent Auditors” has the meaning set forth in Section 3.2.
 
“IP Services” means the services provided on behalf of the Franchisor and the
Master Issuer with respect to the Securitization IP, including performing the
Franchisor’s obligations as licensor under the IP License Agreements and the
Master Issuer’s obligations with respect to the Securitization IP under the
Indenture; exercising the Franchisor’s rights under the IP License Agreements
(and under any other agreements pursuant to which the Franchisor licenses the
use of or discloses any Securitization IP), including all rights and obligations
with respect to Trademarks included in the Securitization IP; and acquiring,
developing, managing, maintaining, protecting, enforcing, defending, licensing,
sublicensing and undertaking such other duties and services as may be necessary
in connection with the Securitization IP, on behalf of the Franchisor, in each
case in accordance with and subject to the terms of this Agreement (including
the Managing Standard, unless the Franchisor determines, in its sole discretion,
that additional action is necessary or desirable in furtherance of the
protection of the Securitization IP, in which case the Manager shall perform
such IP Services and additional related services as are reasonably requested by
the Franchisor), the Indenture, the other Related Documents and the Managed
Documents, as agent for the Franchisor and/or Master Issuer, as applicable,
including the following activities:


4

--------------------------------------------------------------------------------

 


(a)  assessing clearance, patentability, registrability and the risk of
potential infringement of or by any After-Acquired Securitization IP;
 
(b) filing, prosecuting and maintaining applications and registrations for the
Securitization IP in the Franchisor’s name in applicable jurisdictions,
including timely filings, actions, payments and/or responses (including to
office actions and any adversarial, ex parte or inter partes proceedings
affecting validity or enforceability) as may be required;
 
(c) monitoring third‑party use, disclosure and registration of Intellectual
Property, as applicable, and taking actions the Manager deems appropriate to
oppose or contest the use, disclosure and any application or registration for
Intellectual Property, as applicable, that could reasonably be expected to
infringe, misappropriate, dilute or otherwise violate the Securitization IP or
the Franchisor’s rights therein;
 
(d) recording and confirming the Franchisor’s legal title in and to any or all
of the Securitization IP, including the recording of appropriate instruments in
the PTO and United States Copyright Office, obtaining written assignments of,
and executing, as applicable, transfers, non-disclosure obligations and other
agreements necessary to secure and protect rights in and to, the Securitization
IP;
 
(e) protecting, policing, and, in the event that the Manager becomes aware of
any unlicensed copying, imitation, infringement, dilution, misappropriation,
unauthorized use or other violation of the Securitization IP (including any
breach or violation of any of the IP License Agreements (including the quality
control provisions thereof) and any Related Documents), or any portion thereof,
enforcing such Securitization IP, including (i) monitoring licensee use of
licensed Trademarks and the quality of its goods and services offered in
connection therewith; (ii) taking reasonable measures to maintain
confidentiality and to prevent non‑confidential disclosures of Trade Secrets and
other confidential information of the Franchisor; (iii) preparing and responding
to cease‑and‑desist, demand and notice letters, and requests for a license; and
(iv) commencing, prosecuting and/or resolving claims or suits involving
imitation, infringement, dilution, misappropriation, the unauthorized use or
other violation of the Securitization IP, and seeking monetary and equitable
remedies as the Manager deems appropriate in connection therewith; provided that
the Franchisor shall join as a party, as necessary, to any such suits to the
extent necessary to maintain standing;
 
(f) performing such functions and duties, and preparing and filing such
documents, as are required under the Indenture or any other Related Document to
be performed, prepared and/or filed by the Franchisor, including executing and
recording with the applicable Governmental Authority financing statements
(including continuation statements) or amendments thereof or supplements thereto
or grants of security interests or any similar instruments as the Securitization
Entities or the Control Party may, from time to time, reasonably request
(consistent with the obligations of the Franchisor to perfect the Trustee’s Lien
only in the United States) granted by the Franchisor to the Trustee under the
Related Documents that are intended to evidence such security interests in the
Securitization IP;


5

--------------------------------------------------------------------------------



(g) paying or causing to be paid or discharged, from funds of the Securitization
Entities, any and all taxes, charges and assessments that may be levied,
assessed or imposed upon any of the Securitization IP or contesting the same in
good faith;
 
(h) obtaining licenses of third-party Intellectual Property for use and
sublicense in connection with the Securitized Restaurant Business and the other
assets of the Securitization Entities; and
 
(i) managing passwords for, content on, administration of, and access to social
media accounts, website hosting accounts, mobile app accounts and other similar
online accounts.
 
“IT Services” means information technology services, including, without
limitation, (a) certain technology-related services under technology agreements
with Franchisees; (b) implementing new software solutions; and (c) acquiring,
providing and/or installing IT equipment, including computers, web-based mobile
device, point-of-sale system, kitchen display equipment, speed of service
equipment, network infrastructure equipment and order confirmation system.
 
“Jack in the Box” has the meaning set forth in the preamble.
 
“JIB Franchise Incentive Contributions” has the meaning set forth in Section
2.4(b)(v).
 
“JIB Maintenance Payments” has the meaning set forth in Section 2.4(b)(iii).
 
“JIB Manuals” means the Jack in the Box System standards, specifications, and
procedures, as they may be renamed, amended and expanded and consolidated by the
Franchisor (or the Manager on behalf of the Franchisor) from time to time, that
relate to the management and operating systems and controls and uniform
standards, specifications and procedures for the purchase, preparation and sale
of food and beverage products and the operation of quick service restaurants,
and a distinctive building design, decor and color scheme, as prescribed from
time to time by Jack in the Box for the operation of a Franchised Restaurant.
 
“JIB Properties” has the meaning set forth in the preamble.
 
“JIB Purchase Options” has the meaning set forth in Section 2.4(b)(vi).
 
“JIB Remodeling Incentive Payments” has the meaning set forth in Section
2.4(b)(iv).
 
“JIB Tenant Improvement Payments” has the meaning set forth in Section
2.4(b)(ii).
 
“Leadership Team” means the persons holding the following offices immediately
prior to the date of the occurrence of a Change of Control: the Chief Executive
Officer, the Chief Financial Officer, the Controller, the Treasurer, the Chief
Legal and Risk Officer, the Chief Investor Relations and Corporate
Communications Officer, the Chief Development Officer, the Chief Information
Officer, any Executive Vice President, any Senior Vice President, any person
that reports directly to the Chief Executive Officer or Chief Financial Officer
or any other position that contains substantially the same responsibilities as
of any of the positions listed above or reports to the Chief Executive Officer;
provided that from time to time an Authorized Officer of Jack in the Box Inc.
may, upon written notice to the Control Party and the Trustee, change the list
of offices comprising the Leadership Team so long as such list (x) at all times
includes, at a minimum, the Chief Executive Officer and Chief Financial Officer
(or differently-titled successor offices performing substantially the same
functions as the Chief Executive Officer and/or Chief Financial Officer, as the
case may be) and (y) at no time exceeds twenty (20) officers; provided,
further, that any changes to such list notified to the Control Party and the
Trustee during the period beginning on the date that is ninety (90) days
preceding the announcement of a Change of Control and ending on the date that is
twelve (12) months following the occurrence of a Change of Control shall be
disregarded for purposes of this definition.


6

--------------------------------------------------------------------------------

 
“Legal Services” means legal services, including, without limitation, (a)
preparing and filing franchise disclosure documents with respect to New
Securitized Development Agreements and New Securitized Franchise Agreements to
comply, in all material respects, with applicable Requirements of Law; (b)
complying with franchise industry‑specific government regulation and applicable
Requirements of Law; (c) arranging for legal services with respect to the
Securitized Assets, including with respect to the enforcement of the Managed
Documents; (d) assessing and mitigating risks with respect to the Securitization
Entities; (e) conducting internal audits of the Securitization Entities required
under the Managed Documents; (f) calculating and compiling information required
in connection with any report or certificate to be delivered pursuant to the
Related Documents; (g) performing the duties and obligations of, and exercising
and enforcing the rights of, the Securitization Entities under the Related
Documents, including performing the duties and obligations of each applicable
Securitization Entity under the IP License Agreements; and (h) legal assistance
with performing the duties and obligations and enforcing the rights of the
Securitization Entities under the Managed Documents, including entering into new
Managed Documents from time to time.
 
“Managed Document” means any contract, agreement, arrangement or undertaking
relating to any of the Securitized Assets, including, but not limited to, the
Contribution Agreements, the Securitized Franchise Agreements, the Securitized
Development Agreements, the Securitized Franchisee Notes, the Securitized Leases
and the IP License Agreements.
 
“Manager” means Jack in the Box Inc., in its capacity as manager hereunder,
unless a successor Person shall have become the Manager pursuant to the
applicable provisions of the Indenture and this Agreement, and thereafter
“Manager” shall mean such successor Person.
 
“Manager Advance” means any advance of funds made by the Manager to, or on
behalf of, a Securitization Entity in connection with the operation of the
Securitized Restaurant Business and other Securitized Assets.
 
“Manager Termination Event” has the meaning set forth in Section 6.1(a).
 
 “Managing Standard” means standards that (a) are consistent with Current
Practice or, to the extent of changed circumstances, practices, technologies,
strategies or implementation methods, consistent with the standards as the
Manager would implement or observe if the Securitized Assets were owned by the
Manager at such time; (b) are consistent with Ongoing Practice; (c) will enable
the Manager to comply in all material respects with all of the duties and
obligations of the Securitization Entities under the Related Documents and the
Managed Documents; (d) are in material compliance with all applicable
Requirements of Law; and (e) without limiting any of the foregoing, with respect
to the use and maintenance of the Securitization Entities’ rights in and to the
Securitization IP, are consistent with the standards imposed by the IP License
Agreements.
 
“Marketing Fund” means the marketing fund developed and established for the
purpose of promoting and executing Marketing Programs and Activities relating to
the Branded Restaurants and directing, preparing and/or placing advertising,
promotions and/or communications to build the brand, in each case, on a regional
or national basis.
 
“Marketing Programs and Activities” means the marketing programs and activities,
including without limitation, preparing and conducting digital, social,
television, radio, magazine, and newspaper advertising campaigns; purchasing
radio, television, digital, social, magazine, newspaper and other media for the
distribution of advertising campaigns; advertising through direct mail and
outdoor billboards; preparing and conducting marketing/brand surveys and
research, which may include awareness and usage surveys, focus groups, marketing
surveys and consumer feedback surveys; public relations activities; research,
development and testing of products, packaging, and concepts; brand positioning
and marketing activation; preparing and executing email and internet-based
marketing programs; employing advertising, public relations, and branding
agencies and other professional consultants; and providing point-of purchase,
collateral and other marketing materials to the restaurants operated under the
Jack in the Box System.


7

--------------------------------------------------------------------------------

 
“Marketing Services” means marketing services, including, without limitation,
(a) providing consultation and advice related to merchandising and local store
marketing; (b) developing and executing programs for the Jack in the Box Brand;
and (c) directing, preparing and/or placing advertising, promotions and
communications to build the Jack in the Box Brand, including (i) preparing and
conducting digital, social, television, radio, magazine and newspaper
advertising campaigns, (ii) purchasing various media for the distribution of 
advertisements, (iii) conducting marketing and brand surveys and research, (iv)
conducting research, development and testing of products, packaging and
concepts, (v) employing advertising, public relations and branding agencies or
other professional consultants and (vi) providing marketing materials to
restaurants.
 
“Master Issuer” has the meaning set forth in the preamble.
 
“Multiemployer Plan” means any Pension Plan that is a “multiemployer plan” as
defined in Section 3(37) or 4001(a)(3) of ERISA.
 
“New Asset Addition Date” means, with respect to any New Asset, the earliest of
(i) the date on which such New Asset is acquired by the applicable
Securitization Entity, (ii) the later of (a) the date upon which the closing
occurs under the applicable contract giving rise to such New Asset and (b) the
date upon which all of the diligence contingencies, if any, in the contract for
purchase of the applicable New Asset expire and the Securitization Entity
acquiring such New Asset no longer has the right to cancel such contract and
(iii) if such New Asset is a New Securitized Franchise Agreement, New
Securitized Development Agreement, New Securitized Lease or New Securitized
Franchisee Note, the date on which the related Securitization Entity begins
receiving payments from the applicable Franchisee in respect of such New Asset.
 
“New Assets” means a New Securitized Company Restaurant, New Securitized
Franchise Agreement, a New Securitized Development Agreement, New Real Estate
Asset or New Securitized Franchisee Note or any other Securitized Asset
contributed to, or otherwise entered into, acquired or created by, the
Securitization Entities after the Closing Date or any other asset(s) reasonably
related to, incidental to, or useful in the judgment of the Manager in
accordance with the Managing Standard, in connection with any of the foregoing.
 
“Non-Securitization Entity Company Restaurants” means Branded Restaurants the
Non-Securitization Entities may own and operate in the United States either that
(1) cannot be contributed on the Closing Date due to contractual restrictions,
legal requirements or other unforeseen circumstances or (2) may be temporarily
held in order to refranchise them
 
“Notes” has the meaning set forth in the recitals.
 
“Ongoing Practice” means, in respect of any action or inaction, practices,
standards and procedures that are at least as favorable or beneficial as the
practices, standards and procedures of any Non‑Securitization Entities as
performed with respect to any assets similar to those owned by a Securitization
Entity that is owned or operated by such Non‑Securitization Entity.
 
“Pension Plan” means any “employee pension benefit plan,” as such term is
defined in Section 3(2) of ERISA, which is subject to Title IV of ERISA and to
which any company in the same Controlled Group as the Master Issuer has
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA for any time within the
preceding five years or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.


8

--------------------------------------------------------------------------------

 
“Post‑Opening Services” means the services required to be performed under the
applicable Securitized Franchise Documents by the applicable Securitization
Entities after the opening of a Securitized Franchised Restaurant, in each case
in accordance with and subject to the terms of this Agreement (including, for
the avoidance of doubt, the Managing Standard), the Indenture, the other Related
Documents and the Managed Documents, including, as may be required under the
applicable Securitized Franchise Document, (a) providing such Franchisee access
to certain basic training materials; (b) providing information on the
preparation of products and other procedures; (c) providing training on new
procedures and, if necessary, training materials to assist such Franchisee in
training its employees; (d) providing such Franchisee consultation and advice
from time to time concerning the operation of the restaurant, merchandising and
local store marketing, as the Manager deems appropriate; (e) providing required
additional or refresher training programs; (f) administering the value card
programs of Jack in the Box; and (g) such other Post‑Opening Services as are
required to be performed under applicable Securitized Franchise Documents;
provided that such Post‑Opening Services provided by the Manager under this
Agreement will not include any “add‑on” type corporate services provided by a
Non‑Securitization Entity to a Franchisee, whether pursuant to the related
Securitized Franchise Agreement or otherwise, the cost of which is not included
in the royalties payable to the Franchisor under the related Securitized
Franchise Agreement.
 
“Power of Attorney” means the authority granted by a Securitization Entity to
the Manager pursuant to a Power of Attorney in substantially the form set forth
as Exhibit A‑1 or Exhibit A-2 hereto.
 
“Pre‑Opening Services” means the services required to be performed under the
applicable Securitized Franchise Documents by the applicable Securitization
Entities prior to the opening of a Securitized Franchised Restaurant, in each
case in accordance with and subject to the terms of this Agreement (including,
for the avoidance of doubt, the Managing Standard), the Indenture, the other
Related Documents and the Managed Documents, including, as required under the
applicable Securitized Franchise Document, (a) providing the applicable
Franchisee with standards for the design, construction, equipping and operation
of such Securitized Franchised Restaurant and the approval of locations meeting
such standards; (b) providing such Franchisee with a set of existing
prototypical plans for the Franchisee’s selected prototype building which are to
be used by the Franchisee’s approved architect for site adaptation purposes when
developing the new restaurant’s permit and construction documents (for
non-traditional locations, specifications and standards instead of prototypical
plans); (c) providing such Franchisee with specifications for equipment, signs
and fixtures, opening inventory, supplies and other materials needed to open the
Securitized Franchised Restaurant; (d) providing a list of approved suppliers
for all items where approved suppliers are required; (e) providing training to
the franchise operator and restaurant manager; (f) providing access to or copies
of confidential standards, policies, procedures and other manuals; and (g)
providing such Franchisee with such other assistance in the pre‑opening, opening
and initial operation of such Securitized Franchised Restaurant, as is required
to be provided under applicable Securitized Franchise Documents; provided that
such Pre‑Opening Services provided by the Manager under this Agreement will not
include any “add‑on” type corporate services provided by a Non‑Securitization
Entity to a Franchisee, whether pursuant to the related Securitized Franchise
Agreement or otherwise, the cost of which is not included in the royalties
payable to the Franchisor under the related Securitized Franchise Agreement.
 
“Procurement Services” means services relating to the supply chain, distribution
and procurement, including, without limitation, (a) facilitating Franchisees’
purchase of food, chemicals, uniforms and package items from approved suppliers
or provide approval for procurement from a source other than an existing
approved supplier; (b) inspecting the approved suppliers’ facilities for
announced and unannounced inspections and independently evaluating and testing
the products from suppliers; (c) negotiating price and other contract terms with
suppliers; (d) conducting food safety and product quality testing, inspections
and remediation activities; (e) ensuring that suppliers to the Jack in the Box
System meet quality control standards and arranging for the Securitization
Entities to enter into necessary supply agreements; and (f) establishing and/or
providing quality control services and standards for food, equipment, suppliers
and distributors in connection with the Securitized Restaurant Business and
monitoring compliance with such standards.


9

--------------------------------------------------------------------------------

 
“Real Estate Services” means acquiring, developing, managing, maintaining,
protecting, enforcing, defending, leasing and undertaking, or causing to be
undertaken, such other duties and services as may be necessary in connection
with the Real Estate Assets on behalf of JIB Properties, in each case in
accordance with and subject to the terms of this Agreement (including, for the
avoidance of doubt, the Managing Standard), the Indenture, the other Related
Documents and the Managed Documents, as agent for JIB Properties, including,
without limitation, (a) providing access to the project management system as
needed for the exchange of plans, specifications and other resources between the
architect(s) and Jack in the Box; (b) providing approval of potential sites for
restaurants; (c) providing a list of approved real estate brokers in major
markets; (d) facilitate purchase of furniture, décor and signage from approved
suppliers; (e) taking those actions that are required under the Related
Documents and Requirements of Law to maintain continuous perfection (where
applicable) and priority (subject to Permitted Liens and the exclusions from
perfection requirements under the Indenture, the Guarantee and Collateral
Agreement and the Related Documents) of any Securitization Entity’s and the
Trustee’s respective interests in the Collateral; and (f) preparing and
delivering Mortgages after the occurrence of a Mortgage Preparation Event .
 
“Recipient” has the meaning ascribed to such term in Section 7.1.
 
“Required Consent Agreements” means the certain supply agreements, service
agreements and lease agreements related to the Securitized Assets that require
consent of the applicable counterparty for an assignment to the applicable
Securitization Entity without triggering a default thereunder.
 
“Restaurant and Franchise Development Services” means services relating to the
development of restaurants and franchises, including, without limitation, (a)
making or causing the collection of amounts owing under the terms and provisions
of each Managed Document and the Related Documents, including managing (i) the
applicable Securitization Entities’ rights and obligations under the Securitized
Franchise Agreements and the Securitized Development Agreements (including
performing Pre‑Opening Services and Post‑Opening Services) and (ii) the right to
approve amendments, waivers, modifications and terminations of (including
extensions, modifications, write‑downs and write‑offs of obligations owing
under) Securitized Franchise Documents and other Managed Documents (which
amendments to Securitized Franchise Agreements may be effected by replacing such
Securitized Franchise Agreement with a New Securitized Franchise Agreement on
the then‑current form of the applicable Securitized Franchise Agreement) and to
exercise all rights of the applicable Securitization Entities under such
Securitized Franchise Documents and other Managed Documents; (b) performing due
diligence with respect to, selecting and approving new Franchisees, performing
due diligence with respect to and approving extensions of credit to Franchisees
pursuant to New Securitized Franchisee Notes and providing personnel to manage
the due diligence, selection and approval process; (c) preparing New Securitized
Franchise Agreements, New Securitized Development Agreements and New Securitized
Franchisee Notes (and related documents), including, among other things,
adopting variations to the forms of agreements used in documenting such
agreements and preparing and executing documentation of assignments, transfers,
terminations, renewals, site relocations and ownership changes, in all cases,
subject to and in accordance with the terms of the Related Documents; and (d)
evaluating and approving assignments of Securitized Franchise Agreements,
Securitized Development Agreements and New Securitized Franchisee Notes (and
related documents) to third‑party franchisee candidates or existing Franchisees.


10

--------------------------------------------------------------------------------

 
“Securitization Entities” has the meaning set forth in the preamble.
 
“Securitization IP” has the meaning set forth in the Base Indenture.
 
“Securitization Transaction” has the meaning set forth in the Base Indenture.
 
“Securitized Company Restaurant Services” means the services required to perform
all of the duties and obligations of JIB Properties in connection with the
operations and ownership of the Securitized Company Restaurants, including,
without limitation, (a) collecting revenues generated by the Securitized Company
Restaurants; (b) maintaining appropriate levels of property and casualty
insurance and performing any other activities necessary or desirable for the
operation of the Securitized Company Restaurants and the development,
acquisition and disposition of Securitized Company Restaurants, in each case as
permitted or required under the Related Documents; (c)  causing all revenue
generated from the operation of the Securitized Company Restaurants to be
deposited into the applicable Securitized Company Restaurant Account in
accordance with the terms of the Indenture; (d) on and after the Closing Date,
withdrawing available amounts on deposit in the applicable Securitized Company
Restaurant Account to pay the Restaurant Operating Expenses that are incurred or
committed to be paid by JIB Properties relating to the operation of the
Securitized Company Restaurants, such as the cost of goods sold, labor, repair
and maintenance expenses to the extent not capitalized, insurance (including
self‑insurance), litigation and settlement costs relating to the Securitized
Assets, applicable Company Restaurant IP License Fees and lease payments to
third-party landlords; (e) hiring, training and managing employees (or
supervising the hiring, training and management of the same) and negotiating
with vendors, suppliers, distributors and other third parties on behalf of JIB
Properties in connection with the operation of Securitized Company Restaurants;
(f) selecting and acquiring Securitized Company Restaurant Assets, such as
furnishings, cooking equipment, cooking supplies and computer equipment, on
behalf of JIB Properties and disposing of such Securitized Company Restaurant
Assets in accordance with the terms of this Agreement and the other Related
Documents; (g) implementing renovation projects at Securitized Company
Restaurants on behalf of JIB Properties; (h) developing and implementing new
menu items to be served at Securitized Company Restaurants; and (i) performing
the duties and obligations and enforcing the rights of JIB Properties pursuant
to the terms of the Managed Documents to which it is a party.
 
“Services” means the servicing and administration by the Manager of the
Securitized Assets, in each case in accordance with and subject to the terms of
this Agreement (including the Managing Standard), the Indenture, the other
Related Documents and the Managed Documents for the applicable Securitization
Entity, including, without limitation: (a) Consumer Analytics Services; (b)
Finance and Accounting Services; (c) IP Services; (d) IT Services; (e) Legal
Services; (f) Marketing Services; (g) Pre-Opening Services; (h) Post-Opening
Services; (i) Procurement Services; (j) Restaurant and Franchise Development
Services; (k) Securitized Company Restaurant Services; (l) Real Estate Services;
(m) exercising the rights, duties and powers necessary or desirable to
administer the Securitized Assets (including contract rights attached to such
Securitized Assets) unless otherwise restricted by this Agreement, the Indenture
and the other Related Document; and (n) performing such other services as may be
necessary or appropriate from time to time and consistent with the Managing
Standard and the Related Documents in connection with the Securitized Assets.
 
“Single Employer Plan” has the meaning set forth in the Base Indenture.
 
“Specified Non‑Securitization Debt” has the meaning set forth in Section 5.6.
 
“Specified Non‑Securitization Debt Cap” has the meaning set forth in Section
5.6.
 
11

--------------------------------------------------------------------------------



“Sub‑manager” has the meaning set forth in Section 2.10.
 
“Sub‑managing Arrangement” means an arrangement whereby the Manager engages any
other Person (including any Affiliate) to perform certain of its duties under
this Agreement excluding the fundamental corporate functions of the Manager;
provided that (i) master franchise arrangements with Franchisees and temporary
arrangements with Franchisees with respect to the management of one or more
Branded Restaurants immediately following the termination of the former
Franchisee thereof, and (ii) any agreement between the Manager and third‑party
vendors pursuant to which the Manager purchases a specific product or service
shall not be considered to be a Sub‑managing Arrangement.
 
“Term” shall have the meaning set forth in Section 8.1.
 
“Termination Notice” has the meaning set forth in Section 6.1(b).
 
“Trade Secrets” has the meaning set forth in the Base Indenture.
 
“Transition Plan” has the meaning set forth in the Back-up Management Agreement.
 
“Trustee” has the meaning set forth in the preamble.
 
“Voting Stock” means Equity Interests of the class or classes pursuant to which
the holders thereof have the general voting power under ordinary circumstances
to elect at least a majority of the Board of Directors, managers or trustees of
a corporation (irrespective of whether or not at the time Equity Interests of
any other class or classes will have or might have voting power by reason or the
happening of any contingency).
 
“Weekly Management Fee” means, with respect to each Weekly Allocation Date, the
amount determined by dividing:


(a)              an amount equal to the sum of (A) a $17,000,000 base fee, plus
(B)(1) $15,000 for each Securitized Franchised Restaurant and Non-Securitization
Entity Company Restaurant and (2) $33,000 for each Securitized Company
Restaurant;
 
(b)              52;


provided that the Weekly Management Fee will be adjusted on each Weekly
Allocation Date to reflect any change to the number of Securitized Franchised
Restaurants, Securitized Restaurants and Non-Securitization Entity Company
Restaurants as set forth in the related Weekly Manager’s Certificate (which
change will be effective on and after the first day of the Weekly Collection
Period immediately following delivery of the related Weekly Manager’s
Certificate, it being agreed that the Manager shall update the number of
Securitized Franchised Restaurants, Securitized Restaurants and
Non-Securitization Entity Company Restaurants as often as reasonably practicable
but at least once in each Four-Week Fiscal Period); provided, further, that (X)
each of the amounts set forth in clauses (i)(A) and (i)(B) will be subject to
successive 2.0% annual increases on the first day of the Quarterly Collection
Period that commences immediately following each anniversary of the Closing Date
and that the incremental increased portion of such fees will be payable only to
the extent that the sum of the amounts set forth in clauses (i)(A) and (i)(B) as
so increased will not exceed 35% of the aggregate Retained Collections over the
preceding four (4) Quarterly Collection Periods or (Y) a new formula may be
designated by the Master Issuer in writing to the Trustee, so long as (a) the
Master Issuer certifies in writing to the Trustee and the Control Party that (i)
the formula was determined in consultation with the Back-Up Manager, and (ii)
the Master Issuer discloses the formula in each Quarterly Noteholders’ Report
and (b) each of the Trustee and the Control Party has received written
confirmation from the Master Issuer that the Rating Agency Condition with
respect to each Series of Notes Outstanding has been satisfied with respect to
such new formula.


12

--------------------------------------------------------------------------------

 
Section 1.2              Other Defined Terms.
 
(a)              Each term defined in the singular form in Section 1.1 or
elsewhere in this Agreement shall mean the plural thereof when the plural form
of such term is used in this Agreement and each term defined in the plural form
in Section 1.1 or elsewhere in this Agreement shall mean the singular thereof
when the singular form of such term is used herein.
 
(b)              The words “hereof”, “herein”, “hereunder” and similar terms
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.
 
(c)              Unless as otherwise provided herein, the word “including” as
used herein shall mean “including without limitation.”
 
(d)              All accounting terms not specifically or completely defined in
this Agreement shall be construed in conformity with GAAP.
 
(e)              Where the character or amount of any asset or liability or item
of income or expense is required to be determined, or any accounting computation
is required to be made, for the purpose of this Agreement, such determination or
calculation shall be made, to the extent applicable and except as otherwise
specified in this Agreement or the other Related Documents, in accordance with
GAAP.  When used herein, the term “financial statement” shall include the notes
and schedules thereto.  All accounting determinations and computations hereunder
shall be made without duplication.
 
Section 1.3              Other Terms.  All terms used in Article 9 of the UCC as
in effect from time to time in the State of New York, and not specifically
defined herein, are used herein as defined in such Article 9.
 
Section 1.4              Computation of Time Periods.  Unless otherwise stated
in this Agreement, in the computation of a period of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each means “to but excluding.”
 
ARTICLE II

ADMINISTRATION AND SERVICING OF SECURITIZED ASSETS
 
Section 2.1              Jack in the Box to Act as Manager.
 
(a)              Engagement of the Manager.  The Manager is hereby authorized by
each Securitization Entity, and hereby agrees, to perform the Services (or
refrain from the performance of the Services) subject to and in accordance with
the Managing Standard and the terms of this Agreement, the other Related
Documents and the Managed Documents.  With respect to the IP Services, the
Manager shall perform such IP Services in accordance with the Managing Standard,
unless the Franchisor determines, in its sole discretion, that additional action
is necessary or desirable in furtherance of the protection of the Securitization
IP in which case the Manager shall perform such IP Services and additional
related services as are reasonably requested by the Franchisor.  The Manager, on
behalf of the Securitization Entities, shall have full power and authority,
acting alone and subject only to the specific requirements and prohibitions of
this Agreement and in accordance with the Managing Standard, the Indenture and
the other Related Documents and the Managed Documents, to take, or refrain from
taking, any such actions, and to do any and all things in connection with
performing the Services that the Manager may deem necessary or desirable. 
Without limiting the generality of the foregoing, but subject to the provisions
of this Agreement, including Section 2.8, the Indenture and the other Related
Documents, the Manager, in connection with performing the Services, is hereby
authorized and empowered to execute and deliver, in the Manager’s own name (in
its capacity as agent for the applicable Securitization Entity) or in the name
of any Securitization Entity (pursuant to the applicable Power of Attorney), on
behalf of any Securitization Entity any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Securitized Assets, including,
without limitation, consents to sales, transfers or encumbrances of a franchise
by a Franchisee or consents to assignments and assumptions of the Franchise
Agreements by any Franchisee in accordance with the terms thereof.  For the
avoidance of doubt, the parties hereto acknowledge and agree that the Manager is
providing Services directly to each applicable Securitization Entity.  Nothing
in this Agreement shall preclude the Securitization Entities from performing the
Services or any other act on their own behalf at any time and from time to time.


13

--------------------------------------------------------------------------------

 
(b)             Actions to Create and Perfect Security Interests.  Subject to
the terms of the Indenture, including any applicable Series Supplement, and the
Related Documents, the Manager shall take those actions that are required under
the Related Documents and Requirements of Law to maintain continuous perfection
(where applicable) and priority (subject to Permitted Liens) of any
Securitization Entity’s and the Trustee’s respective interests in the
Securitized Assets to the extent required by the Indenture and the Guarantee and
Collateral Agreement.  Without limiting the foregoing, the Manager shall file or
cause to be filed with the appropriate government office the financing
statements on Form UCC‑1, assignments of financing statements on Form UCC‑3, any
filings related to the Securitization IP as required by Section 8.25(c) and (d)
of the Base Indenture and other filings required to be filed in connection with
the Indenture and the other Related Documents.  Upon the occurrence of a
Mortgage Preparation Event, the Manager shall cause the preparation of fully
executed Mortgages for recordation against the Real Estate Assets (excluding the
Securitized Company Restaurant Third‑Party Leases and Securitized JIB
Back-to-Back Leases) and within ninety (90) days of such Mortgage Preparation
Event shall deliver such Mortgages to the Trustee in accordance with
Section 8.37 of the Base Indenture, to be held for the benefit of the Secured
Parties in the event a Mortgage Recordation Event occurs.  In accordance with
Section 8.37 of the Base Indenture, the Trustee shall be reimbursed for any and
all reasonable costs and expenses in connection with such Mortgage Recordation
Event, including all Mortgage Recordation Fees pursuant to and in accordance
with the Priority of Payments.
 
(c)              Ownership of Manager‑Developed IP.
 
(i)            The Manager acknowledges and agrees that all Securitization IP,
including any Manager‑Developed IP arising during the Term, shall, as between
the parties, be owned by and inure exclusively to the Franchisor.  Any
copyrightable material included in such Manager‑Developed IP shall, to the
fullest extent allowed by law, be considered a “work made for hire” under
applicable copyright law (including within the meaning of Section 101 of the
U.S. Copyright Act of 1976, as amended) and owned by the Franchisor.  The
Manager hereby irrevocably assigns and transfers, without further consideration,
all right, title and interest in and to all Manager‑Developed IP (and all
goodwill connected with the use of and symbolized by Trademarks included
therein) to the Franchisor.  Notwithstanding the foregoing, the
Manager‑Developed IP to be transferred to the Franchisor shall include rights to
use third party Intellectual Property only to the extent (but to the fullest
extent) that such rights are assignable or sublicensable to the Franchisor.  All
applications to register Manager‑Developed IP shall be filed in the name of the
Franchisor.
 
(ii)            The Manager agrees to cooperate in good faith with the
Franchisor for the purpose of securing and preserving the Franchisor’s rights in
and to the applicable Manager‑Developed IP, including executing any documents
and taking any actions, at the Franchisor’s reasonable request, or as deemed
necessary or advisable by the Manager, to confirm, file and record in any
appropriate registry the Franchisor’s sole legal title in and to such
Manager‑Developed IP (as described in Section 2.1(c)(i)), it being acknowledged
and agreed that any expenses in connection therewith shall be paid by the
Franchisor.  The Manager hereby appoints the Franchisor (with respect to the
Securitization IP) as its attorney‑in‑fact authorized to execute such documents
in the event that Manager fails to execute the same within twenty (20) days
following the Franchisor’s written request to do so (it being understood that
such appointment is a power coupled with an interest and therefore irrevocable)
with full power of substitution and delegation.


14

--------------------------------------------------------------------------------

 
(d)            Grant of Power of Attorney.  In order to provide the Manager with
the authority to perform and execute its duties and obligations as set forth
herein, the Securitization Entities shall execute and deliver on the Closing
Date a Power of Attorney in substantially the form set forth as Exhibit A-1
(with respect to the Franchisor) and Exhibit A-2 (with respect to the
Securitization Entities) hereto to the Manager, which Powers of Attorney shall
terminate in the event that the Manager’s rights under this Agreement are
terminated as provided herein. The Securitization Entities shall deliver, at the
request of the Manager, one or more additional Power of Attorney in
substantially the form set forth in Exhibit A-1 or Exhibit A-2, as applicable,
from time to time as may be necessary to perform the Services.
 
(e)             Franchisee Insurance.  The Manager acknowledges that, to the
extent that it or any of its Affiliates is named as a “loss payee” or
“additional insured” under any insurance policies of any Franchisee, it shall
use commercially reasonable efforts to cause it to be so named in its capacity
as the Manager on behalf of the applicable Securitization Entity, and the
Manager shall promptly (i) deposit or cause to be deposited to the applicable
Concentration Account any proceeds received by it or by any Securitization
Entity or any other Affiliate under such insurance policies (other than amounts
described in the following clause (ii)) and (ii) disburse to the applicable
Franchisee any proceeds of any such insurance policies payable to such
Franchisee pursuant to the applicable Securitized Franchise Agreement.
 
(f)         Manager Insurance.  The Manager shall maintain adequate insurance
consistent with the type and amount maintained by the Manager as of the Closing
Date, subject, in each case, to any adjustments or modifications made in
accordance with the Managing Standard.  Such insurance shall cover each of the
Securitization Entities, as an additional insured, to the extent that such
Securitization Entity has an insurable interest therein.  All insurance policies
maintained by the Manager on the Closing Date are listed on Schedule 2.1(f)
hereto.
 
(g)              Value Card Sales and Redemption.  The Manager shall be
responsible for administering the value card programs of the Jack in the Box
Brand and shall collect the proceeds of the initial sale of value cards that are
sold on the internet, to third-parties for distribution, at Securitized
Restaurants, at third-party retail locations or at other value card vendors in
one or more accounts in the name of the Manager (or an Affiliate thereof).
Following the redemption of any value card or portion thereof at any Securitized
Restaurant, the Manager shall oversee the delivery of the redeemed amount to the
applicable Securitized Restaurant and the reimbursement of any third party
advancing funds to the owner of the Securitized Restaurant as part of the
redemption process.
 
Section 2.2              Accounts.
 
(a)              Collection of Payments; Remittances; Collection Account.  The
Manager shall maintain and manage the Management Accounts (and certain other
accounts from time to time) in the name of, and for the benefit of, the
Securitization Entities.  The Manager shall (on behalf of the Securitization
Entities) (i) cause the collection of Collections in accordance with the
Managing Standard and subject to and in accordance with the Related Documents
and (ii) make all deposits to and withdrawals from the Management Accounts in
accordance with this Agreement (including the Managing Standard), the Indenture
and the applicable Managed Documents.  The Manager shall (on behalf of the
Securitization Entities) make all deposits to the Collection Account in
accordance with terms of the Indenture.


15

--------------------------------------------------------------------------------

 
(b)              Deposit of Misdirected Funds; No Commingling; Misdirected
Payments.  The Manager shall promptly deposit into a Concentration Account, the
Collection Account or such other appropriate account within three (3) Business
Days immediately following Actual Knowledge of the Manager of the receipt
thereof and in the form received with any necessary endorsement or in cash, all
payments in respect of the Securitized Assets incorrectly deposited into another
account.  In the event that any funds not constituting Collections are
incorrectly deposited in any Account, the Manager shall promptly withdraw such
amounts after obtaining Actual Knowledge thereof and shall pay such amounts to
the Person legally entitled to such funds.  Except as otherwise set forth herein
or in the Base Indenture, the Manager shall not commingle any monies that relate
to Securitized Assets with its own assets and shall keep separate, segregated
and appropriately marked and identified all Securitized Assets and any other
property comprising any part of the Securitized Assets, and for such time, if
any, as such Securitized Assets or such other property are in the possession or
control of the Manager to the extent such Securitized Assets or such other
property is included in the Securitized Assets, the Manager shall hold the same
in trust for the benefit of the Trustee and the Secured Parties (or, following
termination of the Indenture, the applicable Securitization Entity). 
Additionally, the Manager, promptly after obtaining Actual Knowledge thereof,
shall notify the Trustee in the Weekly Manager’s Certificate of any amounts
incorrectly deposited into any Indenture Trust Account and arrange for the
prompt remittance by the Trustee of such funds from the applicable Indenture
Trust Account to the Manager.  The Trustee shall have no obligation to verify
any information provided to it by the Manager in any Weekly Manager’s
Certificate and shall remit such funds to the Manager based solely on such
Weekly Manager’s Certificate.
 
(c)             Investment of Funds in Management Accounts.  The Manager shall
have the right to invest and reinvest funds deposited in any Management Account
constituting a “securities account” within the meaning of Section 8-501 of the
New York UCC in Eligible Investments maturing no later than the Business Day
preceding each Weekly Allocation Date.  All income or other gain from such
Eligible Investments will be credited to the related Management Account, and any
loss resulting from such investments will be charged to the related Management
Account.  The Investment Income (net of losses and expenses) available on
deposit in the Management Accounts will be withdrawn on each Weekly Allocation
Date for deposit to the Collection Account for application as Collections on
such Weekly Allocation Date.
 
Section 2.3              Records.
 
(a)              The Manager shall, in accordance with the Managing Standard,
retain all material data (including computerized records) relating directly to,
or maintained in connection with, the servicing of the Securitized Assets at its
address indicated in Section 8.5 (or at an off‑site storage facility reasonably
acceptable to the Securitization Entities, the Servicer and the Back‑Up Manager)
or, upon thirty (30) days’ notice to the Securitization Entities, each Rating
Agency, the Back‑Up Manager, the Trustee and the Servicer, at such other place
where the servicing office of the Manager is located (provided that the
servicing office of the Manager shall at all times be located in the United
States), and shall give the Trustee, the Back‑Up Manager and the Servicer access
to all such data in accordance with the terms and conditions of the Related
Documents; provided, however, that the Trustee shall not be obligated to verify,
recalculate or review any such data.  The Manager acknowledges that the
Franchisor shall own the Intellectual Property rights in all such data.
 
(b)              If the rights of Jack in the Box Inc., as the initial Manager,
shall have been terminated in accordance with Section 6.1 or if this Agreement
shall have been terminated pursuant to Section 8.1, Jack in the Box Inc., as the
initial Manager, shall, upon demand of the Trustee (based upon the written
direction of the Control Party), in the case of a termination pursuant to
Section 6.1, or upon the demand of the Securitization Entities, in the case of a
termination pursuant to Section 8.1, deliver to the Successor Manager, or
destroy at the request of the demanding party or its designee, all data in its
possession or under its control (including computerized records) necessary or
desirable for the servicing of the Securitized Assets.


16

--------------------------------------------------------------------------------

 
Section 2.4              Administrative Duties of Manager.
 
(a)            Duties with Respect to the Related Documents.  The Manager, in
accordance with the Managing Standard, shall perform the duties of the
applicable Securitization Entities under the Related Documents except for those
duties that are required to be performed by the equity holders, stockholders,
directors, or managers of such Securitization Entity pursuant to applicable
law.  In furtherance of the foregoing, the Manager shall consult with the
managers or the directors, as the case may be, of the Securitization Entities as
the Manager deems appropriate regarding the duties of the Securitization
Entities under the Related Documents.  The Manager shall monitor the performance
of the Securitization Entities and, promptly upon obtaining Actual Knowledge
thereof, shall advise the applicable Securitization Entity when action is
necessary to comply with such Securitization Entity’s duties under the Related
Documents.  The Manager shall prepare for execution by the Securitization
Entities or shall cause the preparation by other appropriate Persons of all such
documents, reports, filings, instruments, certificates, notices and opinions as
it shall be the duty of the Securitization Entities to prepare, file or deliver
pursuant to the Related Documents.
 
(b)              Duties with Respect to the Securitization Entities.  In
addition to the duties of the Manager set forth in this Agreement or any of the
Related Documents, the Manager, in accordance with the Managing Standard, shall
perform such calculations and shall prepare for execution by the Securitization
Entities or shall cause the preparation by other appropriate Persons of all such
documents, reports, filings, instruments, certificates, notices and opinions as
it shall be the duty of the Securitization Entities to prepare, file or deliver
pursuant to applicable law, including, for the avoidance of doubt, securities
laws and franchise laws.  Pursuant to the directions of the Securitization
Entities and in accordance with the Managing Standard, the Manager shall
administer, perform or supervise the performance of such other activities in
connection with the Securitization Entities as are not covered by any of the
foregoing provisions and as are expressly requested by any Securitization Entity
and are reasonably within the capability of the Manager.  The Manager shall
provide notice to the Servicer as soon as practicable if an administrative
action in excess of $5,000,000 is taken in any fiscal quarter in connection with
clauses (i) through (v) below.
 
(i)               Tenant Improvement Allowances.  The Manager shall be
responsible for collecting and administering tenant improvement allowances and
similar amounts received from landlords with respect to the Securitized Leases
and the New Securitized Leases.  Any such amounts received from landlords will
be collected and maintained in one or more accounts by the Manager, and shall be
utilized by the Manager as required by the relevant Securitized Lease or for
improvements, renovations or other capital expenditures in respect of real
property subject to the Securitized Leases and the New Securitized Leases or, to
the extent any such funds represent a reimbursement of such expenditures
previously made by the Manager, may be retained by the Manager.  The Manager
shall administer such amounts in accordance with the Managing Standard.
 
(ii)           JIB Tenant Improvement Payments.  After the Closing Date, the
Manager will not agree to make any JIB Tenant Improvement Payments in connection
with any Securitized Franchisee Back-to-Back Sublease or Securitized
Owned-Property Franchisee Lease unless (i) Jack in the Box Inc. has elected to
fund the related JIB Tenant Improvement Payment by making a voluntary capital
contribution to JIB Properties in accordance with the terms of the Master Real
Estate Agreement or (ii) the Residual Amount is available (or will be available)
to fund the applicable JIB Tenant Improvement Payment as determined by the
Manager in accordance with the Managing Standard.
 
(iii)            JIB Maintenance Payments.  The Manager will not agree to make
any JIB Maintenance Payments beyond what is required to be paid under any
Securitized Franchisee Back-to-Back Sublease or Securitized Owned-Property
Franchisee Lease unless (i) Jack in the Box Inc. has elected to fund the related
JIB Maintenance Payment by making a voluntary capital contribution to JIB
Properties in accordance with the terms of the Master Real Estate Agreement or
(ii) the Residual Amount is available (or will be available) to fund the
applicable JIB Maintenance Payment as determined by the Manager in accordance
with the Managing Standard.


17

--------------------------------------------------------------------------------

 
(iv)            JIB Remodeling Incentive Payments.  The Manager will not agree
to make any JIB Remodeling Incentive Payments beyond what is required to be paid
under any purchase agreement associated with the sale of certain restaurants
unless (i) Jack in the Box Inc. has elected to fund the related JIB Remodeling
Incentive Payment by making a voluntary capital contribution to the Franchisor
in accordance with the terms of the Master Real Estate Agreement or (ii) the
Residual Amount is available (or will be available) to fund the applicable JIB
Remodeling Incentive Payment as determined by the Manager in accordance with the
Managing Standard.
 
(v)            JIB Franchise Incentive Contributions.  The Manager will not
agree to make any such JIB Franchise Incentive Contributions beyond what is
required to be paid under the applicable Securitized Franchise Agreement unless
(i) Jack in the Box Inc. has elected to fund the related JIB Franchise Incentive
Contribution by making a voluntary capital contribution to the Franchisor in
accordance with the terms of the Master Real Estate Agreement or (ii) the
Residual Amount is available (or will be available) to fund the applicable JIB
Franchise Incentive Contribution as determined by the Manager in accordance with
the Managing Standard.
 
(vi)            JIB Purchase Options.  After the Closing Date, the Manager will
not agree to exercise any JIB Purchase Options on properties related to
Securitized Company Restaurant Third-Party Leases or Securitized JIB
Back-to-Back Leases unless (x) Jack in the Box Inc. has elected to fund the
related JIB Purchase Option by making a voluntary capital contribution to JIB
Properties in accordance with the terms of the Master Real Estate Agreement, (y)
the Residual Amount is available (or will be available) to fund the applicable
JIB Purchase Option as determined by the Manager in accordance with the Managing
Standard or (z) the exercise of such option constitutes a permitted investment
in Eligible Assets sourced from funds representing Insurance/Condemnation
Proceeds or Asset Disposition Proceeds in accordance with the Indenture, to the
extent funds are available after the reimbursements and prepayments are made
pursuant to Section 5.12(i)(A) through (C) of the Base Indenture.
 
(c)              Records.  The Manager shall maintain appropriate books of
account and records relating to the Services performed under this Agreement,
which books of account and records shall be accessible for inspection (i) by the
Securitization Entities during normal business hours and upon reasonable notice
and (ii) by the Trustee, the Back‑Up Manager, the Servicer and the Controlling
Class Representative in accordance with Section 3.1(d).
 
(d)           Election of Controlling Class Representative.  Pursuant to
Section 11.01(d) of the Base Indenture, if two CCR Candidates both receive votes
from Controlling Class Members holding beneficial interests in exactly 50% of
the Aggregate Outstanding Principal Amount of Notes of the Controlling Class
with respect to which votes were submitted, the Manager shall choose the
Controlling Class Representative from one of such CCR Candidates.
 
Section 2.5              No Offset.  The payment obligations of the Manager
under this Agreement shall not be subject to, and the Manager hereby waives, in
connection with the performance of such obligations, any right of offset that
the Manager has or may have against the Trustee, the Servicer or the
Securitization Entities, whether in respect of this Agreement, the other Related
Documents or any document governing any Securitized Asset or otherwise.
 
Section 2.6                Compensation and Expenses.  As compensation for the
performance of its obligations under this Agreement, the Manager shall receive
the Weekly Management Fee and the Supplemental Management Fee, if any, on each
Weekly Allocation Date out of amounts available therefor under the Indenture on
such Weekly Allocation Date in accordance with the Priority of Payments.  In
addition to the foregoing fees, the Manager is entitled to receive (i) Excluded
Amounts received from  Franchisees relating to corporate services provided by
the Manager to the Franchisees, including repairs and maintenance, value card
administration, employee training, point-of-sale system maintenance and support,
upfront onboarding fees and maintenance of other information technology systems
and (ii) equivalent amounts from JIB Properties for corporate services provided
by the Manager to JIB Properties similar to those received from Franchisees
pursuant to clause (i).  The Manager is required to pay from its own funds all
expenses it may incur in performing its obligations hereunder.


18

--------------------------------------------------------------------------------

 
Section 2.7               Indemnification.
 
(a)              The Manager agrees to indemnify and hold harmless each of the
Securitization Entities, the Trustee, the Back‑Up Manager and the Servicer (both
in its capacity as Servicer and as Control Party) and their respective members,
officers, directors, managers, employees and agents (each, an “Indemnitee”) for
all claims, losses, penalties, fines, forfeitures, liabilities, obligations,
damages, actions, suits and related costs and judgments and other costs, fees
and reasonable expenses, including reasonable and documented fees, out‑of‑pocket
charges and disbursements of counsel (other than the allocated costs of in‑house
counsel), that any of them may incur as a result of (i) the failure of the
Manager to perform or observe its obligations under this Agreement or any other
Related Document to which it is a party in its capacity as Manager, (ii) the
breach by the Manager of any representation, warranty or covenant under this
Agreement or any other Related Document to which it is a party in its capacity
as Manager; or (iii) the Manager’s bad faith, negligence or willful misconduct
in the performance of its duties under this Agreement and the other Related
Documents; provided, however, that there shall be no indemnification under this
Section 2.7(a) in respect of losses on the value of any Securitized Assets for a
breach of any representation, warranty or covenant relating to any New Asset
provided in Article V so long as the Manager has complied with Section 2.7(b)
and Section 2.7(c) hereunder; provided, further, that the Manager shall have no
obligation of indemnity to an Indemnitee to the extent any such claims, losses,
penalties, fines, forfeitures, liabilities, obligations, damages, actions, suits
and related costs and judgments and other costs, fees and reasonable expenses
are caused by the bad faith, gross negligence, willful misconduct, or breach of
this Agreement by such Indemnitee (unless caused by the Manager with respect to
a Securitization Entity).  In the event the Manager is required to make an
indemnification payment pursuant to this Section 2.7(a) the Manager shall
promptly pay such indemnification payment directly to the applicable Indemnitee
(or, if due to a Securitization Entity, shall deposit such indemnification
payment directly to the Collection Account).
 
(b)              In the event of a breach of any representation, warranty or
covenant relating to any New Asset provided in Article V that is not remedied
within thirty (30) days of the Manager having obtained Actual Knowledge of such
breach or written notice thereof, the Manager shall promptly notify the Trustee
and the Servicer and either (x) repurchase all of the Securitized Franchise
Assets, Securitized Company Restaurants (and the related Securitized Company
Restaurant Assets) or Real Estate Assets relating to such Securitized Restaurant
for an amount equal to the related Indemnification Amount or to pay the
Indemnification Amount to the applicable Securitization Entity and (y) reimburse
the applicable Securitization Entity for the expenses related to defending or
enforcing its rights in such Securitization IP; provided, that if the applicable
breach affects only a portion of the Securitized Franchise Assets, Securitized
Company Restaurants (and the related Securitized Company Restaurant Assets) or
Real Estate Assets relating to a Securitized Restaurant, without Material
Adverse Effect on the cash flow generated by the unaffected Securitized
Franchise Asset, Securitized Company Restaurant (and the related Securitized
Company Restaurant Assets) or Real Estate Asset, the Manager shall only be
required to repurchase or pay the Indemnification Amount with respect to the
affected portion of such Securitized Franchise Asset, Securitized Company
Restaurant (and the related Securitized Company Restaurant Assets) or Real
Estate Asset.  Upon confirmation by the Trustee or the Servicer of the payment
by the Manager of the Indemnification Amount to the Collection Account with
respect to any Securitized Franchise Asset, Securitized Company Restaurant (and
the related Securitized Company Restaurant Assets) or Real Estate Asset in
accordance with the preceding sentence and all amounts, if any, owing at such
time under Section 2.7(c) below, the applicable Securitization Entity shall, to
the extent permitted by applicable law and subject to receipt of necessary
landlord consents, assign all such Securitized Franchise Assets, Securitized
Company Restaurants (and the related Securitized Company Restaurant Assets) or
Real Estate Assets to the Manager and the Manager shall accept assignment of
such Securitized Franchise Assets, Securitized Company Restaurants (and the
related Securitized Company Restaurant Assets) or Real Estate Assets from the
relevant Securitization Entity.  Such Securitization Entity shall, in such
event, make all assignments of such Securitized Franchise Assets, Securitized
Company Restaurants (and the related Securitized Company Restaurant Assets) and
Real Estate Assets necessary to effect such assignment, as applicable.  Any such
assignment by any Securitization Entity shall be without recourse to, or
representation or warranty by, such Securitization Entity and such Securitized
Franchise Assets, Securitized Company Restaurants (and the related Securitized
Company Restaurant Assets) and Real Estate Assets shall no longer be subject to
the Lien of the Indenture.


19

--------------------------------------------------------------------------------

 
(c)              In addition to the rights provided in Section 2.7(b), the
Manager agrees to indemnify and hold each Indemnitee harmless if any action or
proceeding (including any governmental investigation and/or the assessment of
any fines or similar items) shall be brought or asserted against such Indemnitee
in respect of a material breach of any representation, warranty or covenant
relating to any New Asset provided in Article V to the extent provided in
Section 2.7(a).
 
(d)              Any Indemnitee that proposes to assert the right to be
indemnified under this Section 2.7 shall promptly, after receipt of notice of
the commencement of any action, suit or proceeding against such party in respect
of which a claim is to be made against the Manager, notify the Manager of the
commencement of such action, suit or proceeding, enclosing a copy of all papers
served.  In the event that any action, suit or proceeding shall be brought
against any Indemnitee, such Indemnitee shall notify the Manager of the
commencement thereof and the Manager shall be entitled to participate in, and to
the extent that it shall wish, to assume the defense thereof, with its counsel
reasonably satisfactory to such Indemnitee (which, in the case of a
Securitization Entity, shall be reasonably satisfactory to the Control Party as
well), and after notice from the Manager to such Indemnitee of its election to
assume the defense thereof, the Manager shall not be liable to such Indemnitee
for any legal expenses subsequently incurred by such Indemnitee in connection
with the defense thereof; provided that the Manager shall not enter into any
settlement with respect to any claim or proceeding unless such settlement
includes a release of such Indemnitee from all liability on claims that are the
subject matter of such settlement; and provided, further, that the Indemnitee
shall have the right to employ its own counsel in any such action the defense of
which is assumed by the Manager in accordance with this Section 2.7(d), but the
fees and expenses of such counsel shall be at the expense of such Indemnitee
unless (i) the employment of counsel by such Indemnitee has been specifically
authorized by the Manager, (ii) the Manager is advised in writing by counsel to
such Indemnitee or the Control Party that joint representation would give rise
to a conflict of interest between such Indemnitee’s position and the position of
the Manager in respect of the defense of the claim, (iii) the Manager shall have
failed within a reasonable period of time to assume the defense of such action
or proceeding and employ counsel reasonably satisfactory to the Indemnitee in
any such action or proceeding or (iv) the named parties to any such action or
proceeding (including any impleaded parties) include both the Indemnitee and the
Manager, and the Indemnitee shall have been advised by counsel that there may be
one or more legal defenses available to it which are different from or
additional to those available to the Manager (in which case, the Indemnitee
notifies the Manager in writing that it elects to employ separate counsel at the
expense of the Manager, the reasonable fees and expenses of such Indemnitee’s
counsel shall be borne by the Manager and the Manager shall not have the right
to assume the defense of such action or proceeding on behalf of such Indemnitee,
it being understood, however, that the Manager shall not, in connection with any
one such action or proceeding or separate but substantially similar or related
actions or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for such fees and expenses of more than
one separate firm of attorneys at any time for the Indemnitee).  The provisions
of this Section 2.7 shall survive the termination of this Agreement or the
earlier resignation or removal of any party hereto; provided, however, that no
Successor Manager shall be liable under this Section 2.7 with respect to any
Defective New Asset or any other matter occurring prior to its succession
hereunder.  Notwithstanding anything in this Section 2.7 to the contrary, any
delay or failure by an Indemnitee in providing the Manager with notice of any
action shall not relieve the Manager of its indemnification obligations except
to the extent the Manager is materially prejudiced by such delay or failure of
notice.


20

--------------------------------------------------------------------------------

 
Section 2.8             Nonpetition Covenant.  The Manager shall not, prior to
the date that is one year and one day, or if longer, the applicable preference
period then in effect, after the payment in full of the Outstanding Principal
Amount of the Notes of each Series, petition or otherwise invoke the process of
any court or governmental authority for the purpose of commencing or sustaining
a case against any Securitization Entity under any insolvency law or appointing
a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of such Securitization Entity or any substantial part of its
property, or ordering the winding up or liquidation of the affairs of such
Securitization Entity.
 
Section 2.9          Franchisor Consent.  Subject to the Managing Standard and
the terms of the Indenture, the Manager shall have the authority, on behalf of
the applicable Securitization Entities, to grant or withhold consents of the
“franchisor” required under the Securitized Franchise Documents.
 
Section 2.10       Appointment of Sub‑managers.  The Manager may enter into
Sub‑managing Arrangements with third parties (including Affiliates) (each, a
“Sub‑manager”) to provide the Services hereunder; provided, other than with
respect to a Sub‑managing Arrangement with an Affiliate of the Manager, that no
Sub‑managing Arrangement shall be effective unless and until (i) the Manager
receives the consent of the Control Party, (ii) such Sub‑manager executes and
delivers an agreement, in form and substance reasonably satisfactory to the
Control Party, to perform and observe, or in the case of an assignment, an
assumption by such successor entity of the due and punctual performance and
observance of, the applicable covenants and conditions to be performed or
observed by the Manager under this Agreement; provided that such Sub‑managing
Arrangement shall be terminable by the Control Party upon a Manager Termination
Event and shall contain transitional servicing provisions substantially similar
to those provided in Section 6.3 and intellectual property provisions
substantially similar to those provided in Section 6.4, (iii) a written notice
has been provided to the Trustee and the Back‑Up Manager and (iv) such
Sub‑managing Arrangement, or assignment and assumption by such Sub‑manager,
satisfies the Rating Agency Condition.  Such Sub-managing Arrangements may
include engaging a Non-Securitization Entity as its Sub-manager for purposes of
making available to the applicable Securitization Entity any rights, assets and
services under a Required Consent Agreement, as set forth in Section 5.4 hereof.
The Manager shall not enter into any Sub‑managing Arrangement which delegates
the performance of any fundamental business operations such as responsibility
for the franchise development, operations and marketing strategies for the Jack
in the Box Brand to any Person that is not an Affiliate without receiving the
prior written consent of the Control Party.  The Manager may delegate to any
Sub-manager administration of any Management Account, provided that prior to
accepting instructions from such Sub-manager regarding any such Managed Account,
the Trustee may require that such Sub-manager provide all applicable
know-your-customer documentation required by the Trustee. Notwithstanding
anything to the contrary herein or in any Sub‑managing Arrangement, the Manager
shall remain primarily and directly liable for its obligations hereunder and in
connection with any Sub‑managing Arrangement.
 
Section 2.11         
Insurance/Condemnation Proceeds.  Upon receipt of any Insurance/Condemnation
Proceeds, the Manager (on behalf of the Securitization Entities), in accordance
with Section 5.11(a)(vi) of the Base Indenture, shall deposit or cause the
deposit of such Insurance/Condemnation Proceeds to the Insurance Proceeds
Account; provided that up to $1,000,000 of Insurance/Condemnation Proceeds in
each calendar year may be excluded from payment into the Insurance Proceeds
Account and will be treated as Collections for deposit into the Collection
Account.  At the election of the Manager (on behalf of the applicable
Securitization Entity) (as notified by the Manager to the Trustee, the Servicer,
and the Back‑Up Manager promptly after receipt of the Insurance/Condemnation
Proceeds) and so long as no Rapid Amortization Event shall have occurred and be
continuing, the Manager (on behalf of the Securitization Entities) may reinvest
such Insurance/Condemnation Proceeds in Eligible Assets and/or to repair or
replace the assets in respect of which such proceeds were received within the
applicable Casualty Reinvestment Period or otherwise direct such proceeds in the
manner permitted by the Base Indenture; provided that in the event the Manager
has purchased Eligible Assets or has repaired or replaced the assets with
respect to which such Insurance/Condemnation Proceeds have been received prior
to the receipt of such Insurance/Condemnation Proceeds, such
Insurance/Condemnation Proceeds shall be used to reimburse the Manager for any
expenditures in connection with such repair or replacement.


21

--------------------------------------------------------------------------------

 
Section 2.12           Permitted Asset Dispositions.  The Manager (acting on
behalf of the Securitization Entities), in accordance with Section 8.16 of the
Base Indenture and the Managing Standard, may dispose of property of the
Securitization Entities from time to time.  To the extent required by the Base
Indenture, upon receipt of any Asset Disposition Proceeds from any Permitted
Asset Disposition, the Manager (on behalf of the Securitization Entities), in
accordance with Section 5.11(a)(v) of the Base Indenture, shall deposit or cause
the deposit of such Asset Disposition Proceeds to the Asset Disposition Proceeds
Account.  At the election of the Manager (on behalf of the applicable
Securitization Entity) and so long as no Rapid Amortization Event shall have
occurred and be continuing, the Manager (on behalf of the Securitization
Entities) may reinvest such Asset Disposition Proceeds in accordance with the
Base Indenture.
 
Section 2.13          Letter of Credit Reimbursement Agreement.  In the event
that Jack in the Box or another Non-Securitization Entity has deposited cash
collateral as security for its obligations under the Letter of Credit
Reimbursement Agreement into a bank account maintained in the name of the Master
Issuer, (i) any Non-Securitization Entity fails to make any payment to the
Master Issuer when due under the Letter of Credit Reimbursement Agreement, the
Manager shall withdraw the amount of such delinquent payment from such bank
account within one Business Day of the due date of such payment under the Letter
of Credit Reimbursement Agreement and deposit such amount into the Collection
Account, and (ii) if the amount on deposit in such account exceeds an amount
equal to 105% of the sum of (x) the aggregate exposure under all outstanding
letters of credit under the Letter of Credit Reimbursement Agreement plus
(y) the aggregate amount then due to the Master Issuer under Section 4 and
Section 5 of the Letter of Credit Reimbursement Agreement, the Manager shall
withdraw the amount of such excess from such account and pay such excess to the
applicable Non-Securitization Entity.
 
Section 2.14        Manager Advances.  The Manager may, but is not obligated to,
make Manager Advances to, or on behalf of, any Securitization Entity in
connection with the operation of the Securitized Franchised Restaurant Business,
the Securitized Company Restaurant Business and the business of the
Securitization Entities.  Manager Advances will accrue interest at the Advance
Interest Rate and shall be reimbursable on each Weekly Allocation Date in
accordance with the Priority of Payments.
 
ARTICLE III

STATEMENTS AND REPORTS
 
Section 3.1              Reporting by the Manager.
 
(a)              Reports Required Pursuant to the Indenture.  The Manager, on
behalf of the Securitization Entities, shall furnish, or cause to be furnished,
to the Trustee, all reports and notices required to be delivered to the Trustee
by any Securitization Entity pursuant to the Indenture (including pursuant to
Article IV of the Base Indenture) or any other Related Document.


22

--------------------------------------------------------------------------------

 
(b)              Delivery of Financial Statements.  The Manager shall provide
the financial statements of Jack in the Box Inc. and the Securitization Entities
as required under Section 4.01(g) and (h) of the Base Indenture.
 
(c)           Franchisee Termination Notices.  The Manager shall send to the
Trustee, the Servicer and the Back‑Up Manager, as soon as reasonably practicable
but in no event later than fifteen (15) Business Days of the receipt thereof, a
copy of any notices of termination of one or more Securitized Franchise
Agreements sent by the Manager on behalf of the Franchisor to any Franchisee
unless (i) the related Securitized Franchised Restaurant(s) generated less than
$500,000 in royalties during the immediately preceding fiscal year or (ii) the
related Securitized Franchised Restaurant(s) continue to operate pursuant to a
New Securitized Franchise Agreement between the Franchisor or the Manager on its
behalf and such Franchisee.
 
(d)            Notice Regarding Securitized Leases.  In the event that any
Securitization Entity, or the Manager on behalf of any Securitization Entity,
receives any written notice from a lessor of any Securitized Lease regarding the
lack of payment or alleging any breach, violation or default under the
applicable Securitized Lease or action be taken to remedy a material breach,
violation or default, excluding any such notice in respect of non‑monetary
breach, violation or default as to which the Manager is contesting or expects to
contest in good faith, the Manager shall promptly, but in any event within
fifteen (15) Business Days from such receipt, notify the Trustee and the
Servicer, unless cured within such period.
 
(e)             Additional Information; Access to Books and Records.  The
Manager shall furnish from time to time such additional information regarding
the Securitized Assets or compliance with the covenants and other agreements of
Jack in the Box Inc. and any Securitization Entity under the Related Documents
as the Trustee, the Back‑Up Manager or the Servicer may reasonably request,
subject to compliance with applicable law.  The Manager shall, and shall cause
each Securitization Entity to, permit, at reasonable times upon reasonable
notice, the Servicer, the Controlling Class Representative and the Trustee or
any Person appointed by any of them as its agent to visit and inspect any of its
properties, examine its books and records and discuss its affairs with its
officers, directors, managers, employees and independent certified public
accountants, and up to one such visit and inspection by each of the Servicer,
the Controlling Class Representative and the Trustee, or any Person appointed by
them shall be reimbursable as a Securitization Operating Expense per calendar
year, with any additional visit or inspection by any such Person being at such
Person’s sole cost and expense; provided, however that during the continuance of
a Warm Back‑Up Management Trigger Event, a Rapid Amortization Event, a Default,
or an Event of Default, or to the extent expressly required without the
instruction of any other party under the terms of any Related Documents, any
such Person may visit and conduct such activities at any time and all such
visits and activities shall constitute a Securitization Operating Expense. 
Notwithstanding the foregoing, the Manager shall not be required to disclose or
make available communications protected by the attorney‑client privilege.
 
(f)              Leadership Team Changes.  The Manager shall promptly notify the
Trustee, the Back‑Up Manager and the Servicer of any termination or resignation
of any Persons included in the Leadership Team that occurs within 12 months
following a Change of Control.
 
(g)              Instructions as to Withdrawals and Payments. The Manager, on
behalf of the Securitization Entities, shall furnish, or cause to be furnished,
to the Trustee or the Paying Agent, as applicable, written instructions to make
withdrawals and payments from the Collection Account or any other Base Indenture
Accounts or any Series Account, as contemplated herein, in the Base Indenture or
in any Series Supplement.  The Trustee and Paying Agent shall follow any such
written instructions in accordance with the terms and conditions of the Base
Indenture and any applicable Series Supplement.


23

--------------------------------------------------------------------------------

 
Section 3.2            Appointment of Independent Auditor.  On or before the
Closing Date, the Securitization Entities shall appoint a firm of independent
public accountants of recognized national reputation that is reasonably
acceptable to the Control Party to serve as the independent auditors
(“Independent Auditors”) for purposes of preparing and delivering the reports
required by Section 3.3.  It is hereby acknowledged that the accounting firm of
KPMG LLP is acceptable for purposes of serving as Independent Auditors.  The
Securitization Entities may not remove the Independent Auditors without first
giving thirty (30) days’ prior written notice to the Independent Auditors, with
a copy of such notice also given concurrently to the Trustee, each Rating
Agency, the Control Party, the Manager (if applicable) and the Servicer.  Upon
any resignation by such firm or removal of such firm, the Securitization
Entities shall promptly appoint a successor thereto that shall also be a firm of
independent public accountants of recognized national reputation to serve as the
Independent Auditors hereunder.  If the Securitization Entities shall fail to
appoint a successor firm of Independent Auditors within thirty (30) days after
the effective date of any such resignation or removal, the Control Party shall
promptly appoint a successor firm of independent public accountants of
recognized national reputation that is reasonably satisfactory to the Manager to
serve as the Independent Auditors hereunder.  The fees of any Independent
Auditors shall be payable by the Securitization Entities.
 
Section 3.3            Annual Accountants’ Reports.  The Manager shall furnish,
or cause to be furnished to the Trustee, the Servicer and each Rating Agency,
within one hundred twenty (120) days after the end of each fiscal year of the
Manager, commencing with the fiscal year ending on or about September 30, 2019, 
(i) a report of the Independent Auditors (who may also render other services to
the Manager) or the Back‑Up Manager summarizing the findings of a set of
agreed‑upon procedures performed by the Independent Auditors or the Back‑Up
Manager with respect to compliance with the Quarterly Noteholders’ Reports for
such fiscal year (or other period) with the standards set forth herein, and
(ii) a report of the Independent Auditors or the Back‑Up Manager to the effect
that such firm has examined the assertion of the Manager’s management as to its
compliance with its management requirements for such fiscal year (or other
period), and that (x) in the case of the Independent Auditors, such examination
was made in accordance with standards established by the American Institute of
Certified Public Accountants and (y) except as described in the report,
management’s assertion is fairly stated in all material respects.  In the case
of the Independent Auditors, the report will also indicate that the firm is
independent of the Manager within the meaning of the Code of Professional Ethics
of the American Institute of Certified Public Accountants (each, an “Annual
Accountants’ Report”).  In the event such Independent Auditors require the
Trustee to agree to the procedures to be performed by such firm in any of the
reports required to be prepared pursuant to this Section 3.3, the Manager shall
direct the Trustee in writing to so agree as to the procedures described
therein; it being understood and agreed that the Trustee shall deliver such
letter of agreement (which shall be in a form satisfactory to the Trustee) in
conclusive reliance upon the direction of the Manager, and the Trustee has not
made any independent inquiry or investigation as to, and shall have no
obligation or liability in respect of, the sufficiency, validity or correctness
of such procedures.
 
Section 3.4          Available Information.  The Manager, on behalf of the
Securitization Entities, shall make available the information requested by
prospective purchasers necessary to satisfy the requirements of Rule 144A under
the 1933 Act, as amended.  The Manager shall deliver such information, and shall
promptly deliver copies of all Quarterly Noteholders’ Reports and Annual
Accountants’ Reports, to the Trustee as contemplated by Section 4.01 of the Base
Indenture, to enable the Trustee to redeliver such information to purchasers or
prospective purchasers of the Notes as contemplated by Section 4.04 of the Base
Indenture.


24

--------------------------------------------------------------------------------

 
ARTICLE IV

THE MANAGER
 
Section 4.1           Representations and Warranties Concerning the Manager. 
The Manager represents and warrants to each Securitization Entity, the Trustee
and the Servicer, as of the Closing Date (except if otherwise expressly noted),
as follows:
 
(a)            Organization and Good Standing.  The Manager (i) is a
corporation, duly formed and organized, validly existing and in good standing
under the laws of the State of Delaware, (ii) is duly qualified to do business
as a foreign corporation and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under the Related Documents make such
qualification necessary and (iii) has the power and authority (x) to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted and (y) to perform its obligations
under this Agreement, except in each case referred to in clause (ii) to the
extent that a failure to do so would not reasonably be expected to result in a
Material Adverse Effect on the Manager.
 
(b)                Power and Authority; No Conflicts.  The execution and
delivery by the Manager of this Agreement and its performance of, and compliance
with, the terms hereof are within the power of the Manager and have been duly
authorized by all necessary corporate action on the part of the Manager. 
Neither the execution and delivery of this Agreement, nor the consummation of
the transactions herein, nor compliance with the provisions hereof, shall
conflict with or result in a breach of, or constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under,
any order of any Governmental Authority or any of the provisions of any
Requirement of Law binding on the Manager or its properties, or the charter or
bylaws or other organizational documents of the Manager, or any of the
provisions of any material indenture, mortgage, lease, contract or other
instrument to which the Manager is a party or by which it or its property is
bound or result in the creation or imposition of any Lien upon any of its
property pursuant to the terms of any such indenture, mortgage, leases, contract
or other instrument, except to the extent such default, creation or imposition
would not reasonably be expected to result in a Material Adverse Effect on the
Manager, the Securitized Assets, or the Securitization Entities.
 
(c)                Consents.  Except (i) for registrations as a franchise broker
or franchise sales agent as may be required under state franchise statutes and
regulations, (ii) to the extent that a state or foreign franchise law requires
filing and other compliance actions by virtue of considering the Manager as a
“subfranchisor”, (iii) for any consents, licenses, approvals, authorizations,
registrations, notifications, waivers or declarations that have been obtained or
made and are in full force and effect and (iv) to the extent that a failure to
do so would not reasonably be expected to result in a Material Adverse Effect on
the Manager, the Securitized Assets or the Securitization Entities, the Manager
is not required to obtain the consent of any other party or the consent,
license, approval or authorization of, or file any registration or declaration
with, any Governmental Authority in connection with the execution, delivery or
performance by the Manager of this Agreement, or the validity or enforceability
of this Agreement against the Manager.
 
(d)              Due Execution and Delivery.  This Agreement has been duly
executed and delivered by the Manager and constitutes a legal, valid and binding
obligation of the Manager enforceable against the Manager in accordance with its
terms (subject to applicable insolvency laws and to general principles of
equity).
 
(e)               No Litigation.  There are no actions, suits, investigations or
proceedings pending or, to the Actual Knowledge of the Manager, threatened
against or affecting the Manager, before or by any Governmental Authority having
jurisdiction over the Manager or any of its properties or with respect to any of
the transactions contemplated by this Agreement (i) asserting the illegality,
invalidity or unenforceability, or seeking any determination or ruling that
would affect the legality, binding effect, validity or enforceability of this
Agreement or (ii) which would reasonably be expected to result in a Material
Adverse Effect on the Manager, the Securitized Assets or the Securitization
Entities.


25

--------------------------------------------------------------------------------

 
(f)                 Compliance with Requirements of Law.  The Manager is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith would not, in the aggregate, reasonably be expected to result
in a Material Adverse Effect on the Manager, the Securitized Assets or the
Securitization Entities.
 
(g)               No Default.  The Manager is not in default under any
agreement, contract, instrument or indenture to which the Manager is a party or
by which it or its properties is or are bound, or with respect to any order of
any Governmental Authority, except to the extent such default would not
reasonably be expected to result in a Material Adverse Effect on the Manager or
the Securitized Assets; and no event has occurred which with notice or lapse of
time or both would constitute such a default with respect to any such agreement,
contract, instrument or indenture, or with respect to any such order of any
Governmental Authority.
 
(h)               Taxes.  The Manager has filed or caused to be filed and shall
file or cause to be filed all federal tax returns and all material state and
other tax returns that are required to be filed except where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.  The
Manager has paid or caused to be paid, and shall pay or cause to be paid, all
taxes owed by the Manager pursuant to said returns or pursuant to any
assessments made against it or any of its property (other than any amount of tax
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Manager).
 
(i)               Accuracy of Information.  No written report, financial
statements, certificate or other information furnished (other than projections,
budgets, other estimates and general market, industry and economic data) to the
Servicer by or on behalf of the Manager in connection with the transactions
contemplated hereby or pursuant to any provision of this Agreement or any other
Related Document (when taken together with all other information furnished by or
on behalf of the Manager to the Servicer), contains any material misstatement of
fact as of the date furnished or omits to state any material fact necessary to
make the statements therein not materially misleading in each case when taken as
a whole and in the light of the circumstances under which they were made; and
with respect to its projected financial information, the Manager represents only
that such information was prepared in good faith based on assumptions believed
to be reasonable at the time.
 
(j)               Financial Statements.  As of the Closing Date, the audited
consolidated financial statements in the annual report on Form 10-K of Jack in
the Box for the fiscal year ended September 30, 2018 incorporated by reference
in the offering memorandum for the Notes (i) present fairly in all material
respects the financial condition of Jack in the Box and its Subsidiaries as of
such date, and the results of operations for the period then ended and (ii) were
prepared in accordance with GAAP (except as otherwise stated therein) applied
consistently through the periods involved.
 
(k)              No Material Adverse Change.  Since September 30, 2018, there
has been no development or event that has had or would reasonably be expected to
result in a Material Adverse Effect on the Manager or the Securitized Assets.
 
(l)               ERISA.  During the five-year period prior to the date on which
this representation is made or deemed made with respect to any Pension Plan, no
ERISA Event has occurred which would reasonably be expected to have a Material
Adverse Effect. Except as would not reasonably be expected to have a Material
Adverse Effect, (i) no Multiemployer Plan is insolvent (as defined in Section
4245 of ERISA) and (ii) no non-exempt prohibited transaction (as defined in
Section 406 of ERISA or Section 4975 of the Code) has occurred with respect to
any Employee Benefit Plan, other than transactions effected pursuant to a
statutory or administrative exemption. Except as would not reasonably be
expected to result in a Material Adverse Effect, each such Employee Benefit Plan
that is intended to be qualified under Section 401(a) of the Code is so
qualified and nothing has occurred, whether by action or by failure to act,
which would cause the loss of such qualification.


26

--------------------------------------------------------------------------------

 
(m)            No Manager Termination Event.  No Manager Termination Event has
occurred or is continuing, and, to the Actual Knowledge of the Manager, there is
no event which, with notice or lapse of time, or both, would constitute a
Manager Termination Event.
 
(n)              Location of Records.  The offices at which the Manager keeps
its records concerning the Securitized Assets are located at the addresses
indicated in Section 8.5.
 
(o)          DISCLAIMER.  EXCEPT FOR THE MANAGER’S REPRESENTATIONS AND
WARRANTIES SET FORTH HEREIN AND IN ANY OTHER RELATED DOCUMENT, THE MANAGER MAKES
NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW,
STATUTORY OR OTHERWISE, WITH RESPECT TO THE SUBJECT MATTER HEREOF TO ANY OTHER
PARTY, AND EACH PARTY EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES, INCLUDING
WARRANTY OF TITLE, NON‑INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.
 
(p)           Due Qualification. Except for registrations as a franchise broker
or franchise sales agent as may be required under state or foreign franchise
statutes and regulations and except to the extent that a state or foreign
franchise law requires filing and other compliance actions by virtue of the
Manager’s performance of Services on behalf of Franchisor in connection with
Franchisees and the Securitized Franchise Agreements, the Manager has obtained
or made all material licenses, registrations, consents, approvals, waivers and
notifications of creditors, lessors and other Persons, in each case, in
connection with the execution and delivery of this Agreement by the Manager, and
the consummation by the Manager of all the transactions herein contemplated to
be consummated by the Manager and the performance of its obligations hereunder
except to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect.
 
Section 4.2          Existence; Status as Manager.  Jack in the Box Inc., as the
Manager, shall (a) keep in full effect its existence under the laws of the state
of its incorporation, (b) maintain all rights and privileges necessary or
desirable in the normal conduct of its business and the performance of its
obligations hereunder except to the extent that failure to do so individually or
in the aggregate could not reasonably be expected to result in a Material
Adverse Effect and (c) obtain and preserve its qualification to do business in
each jurisdiction in which the failure to so qualify either individually or in
the aggregate would reasonably be expected to result in a Material Adverse
Effect.
 
Section 4.3          Performance of Obligations.
 
(a)                Performance.  The Manager shall perform and observe all of
its obligations and agreements contained in this Agreement and the other Related
Documents in accordance with the terms hereof and thereof and in accordance with
the Managing Standard.
 
(b)               Special Provisions as to Securitization IP.


27

--------------------------------------------------------------------------------



(i)                  The Manager acknowledges and agrees that the Franchisor has
the right and duty to control the manner in which the Securitization IP is used
in order to maintain the validity and enforceability of and its ownership of the
Securitization IP, including controlling the quality of the goods and services
offered in connection with the Trademarks included in the Securitization IP. 
The Manager shall not take any action contrary to the express written
instruction of the Franchisor with respect to:  (A) the promulgation of
standards with respect to the use of the Trademarks included in the
Securitization IP and the operation of Securitized Restaurants, including
quality of food, cleanliness, appearance, and level of service (or the making of
material changes to the existing standards), (B) the promulgation of standards
with respect to new businesses, products and services which the Franchisor
approves for inclusion in the license granted under any IP License Agreement (or
other license agreement or sublicense agreement for which the Manager is
performing IP Services), (C) the nature and implementation of means of
monitoring and controlling adherence to the standards, (D) the terms of any
Securitized Franchise Agreements or other sublicense agreements relating to the
quality standards which licensees must follow with respect to businesses,
products, and services offered under the Trademarks included in the
Securitization IP and the usage of such Trademarks, (E) the commencement and
prosecution of enforcement actions with respect to the Trademarks included in
the Securitization IP and the terms of any settlements thereof, (F) the adoption
of any variations on the Jack in the Box Brand which are not in use on the date
hereof, or other new Trademarks to be included in the Securitization IP, (G) the
abandonment of any Securitization IP and (H) any uses of the Securitization IP
that are not consistent with the Managing Standard.  The Franchisor shall have
the right to monitor the Manager’s compliance with the foregoing and its
performance of the IP Services and, in furtherance thereof, the Manager shall
provide the Franchisor, with respect to Securitization IP, at the Franchisor’s
written request from time to time, with copies of Securitized Franchise
Documents and other sublicenses, samples of products and materials bearing the
Trademarks included in the Securitization IP used by Franchisees and other
licensees and sublicensees. Nothing in this Agreement shall limit the
Franchisor’s rights or the licensees’ obligations under the IP License
Agreements or any other agreement with respect to which the Manager is
performing IP Services.
 
(ii)                  The Franchisor hereby grants to the Manager a
non‑exclusive, royalty‑free license to use and sublicense the Securitization IP
solely in connection with the performance of the Services under this Agreement.
In connection with the Manager’s use of any Intellectual Property included in
the Securitization IP pursuant to the foregoing licenses, the Manager agrees to
adhere to the quality control provisions and sublicensing provisions, with
respect to sublicenses issued hereunder, which are contained in each IP License
Agreement, as applicable to the product or service to which such Intellectual
Property pertains, as if such provisions were incorporated by reference herein.
 
(1)           Preservation of Quality.  The Manager agrees that all uses of any
Trademarks included in the Securitization IP, and all materials, products and
services offered by or on behalf of the Franchisor, in connection with such
Trademarks or pursuant to this Section 4.3(b), shall, unless otherwise approved
or directed by Franchisor, (i) be under the control of Franchisor; (ii) comply
with all applicable laws;  (iii) comply with and be of a high quality that is at
least as high as those standards and reputation for quality of those comparable
materials, products and services being offered under the such Trademarks as of
the Closing Date; and (iv) not be used in connection with any goods or services
that materially deviate from quality control standards and specifications
promulgated by Franchisor from time to time for such materials, products and
services.
 
28

--------------------------------------------------------------------------------



(2)             Inspections.  The Manager will ensure that the nature and
quality of the materials, products and services offered by or on behalf of the
Manager in connection with Section 4.3(b) hereof meet the quality standards
described in Section 4.3(b)(ii)(1), including performing reasonable inspections
of the materials, products and services provided by the Manager in connection
with Section 4.3(b)(ii)(1) hereof.  Upon Franchisor’s reasonable request, the
Manager shall provide Franchisor or its designee with samples of materials,
products and services provided under Section 4.3(b)(ii)(1) hereof and Franchisor
or its designee shall have the right upon reasonable notice to inspect any
facility where such materials, products and services are provided, manufactured,
handled or stored.
 
(3)             Cessation of Injurious Activity.  If Franchisor determines, in
its reasonable judgment, that any business, product, service, advertising or
promotional program or material used or planned to be used by the Manager may be
or is directly or indirectly injurious or prejudicial to or would reasonably be
expected to tarnish the image of or disparage any of the Trademarks included in
the Securitization IP, the goodwill arising therefrom or Franchisor’s rights
thereto, or otherwise does not meet the standards described in Section
4.3(b)(ii)(1), then the Manager shall cease such use within a reasonable period
of time following the receipt of notice from Franchisor.  The Manager further
acknowledges that its failure to adhere to the quality standards as required by
this Agreement in any material respect is a material breach of this Agreement,
subject to the provisions of Section 6.1(a), and shall entitle the Franchisor to
injunctive relief against the Manager and other equitable remedies.
 
(c)             Independent Contractor.  In performing its obligations as
manager hereunder the Manager acts solely as an independent contractor of the
Securitization Entities, except to the extent the Manager is deemed to be an
agent of the Securitization Entities by virtue of engaging in franchise sales
activities, as a broker, or receiving payments on behalf of the Securitization
Entities, as applicable.  Nothing in this Agreement shall, or shall be deemed
to, create or constitute any joint venture, partnership, employment, or any
other relationship between the Securitization Entities and the Manager other
than the independent contractor contractual relationship established hereby. 
Nothing herein shall be deemed to vest in the Manager title to, or ownership or
property interest in, any of the Securitization IP.  Except as otherwise
provided herein or in the other Related Documents, the Manager shall not be, nor
shall be deemed to be, liable for any acts or obligations of the Securitization
Entities, the Trustee, the Back‑Up Manager or the Servicer.
 
(d)              Right to Receive Instructions.  Without limiting the Manager’s
obligations under Section 4.3(b) above, in the event that the Manager is unable
to decide between alternative courses of action, or is unsure as to the
application of any provision of this Agreement, the other Related Documents or
any Managed Documents, or any such provision is, in the good faith judgment of
the Manager, ambiguous as to its application, or is, or appears to be, in
conflict with any other applicable provision, or in the event that this
Agreement, any other Related Document or any Managed Document permits any
determination by the Manager or is silent or is incomplete as to the course of
action which the Manager is required to take with respect to a particular set of
facts, the Manager may make a Consent Request to the Control Party for written
instructions in accordance with the Indenture and the other Related Documents
and, to the extent that the Manager shall have acted or refrained from acting in
good faith in accordance with instructions, if any, received from the Control
Party with respect to such Consent Request, the Manager shall not be liable on
account of such action or inaction to any Person; provided that the Control
Party shall be under no obligation to provide any such instruction if it is
unable to decide between alternative courses of action.  Subject to the Managing
Standard, if the Manager shall not have received appropriate instructions from
the Control Party within ten days of such notice (or within such shorter period
of time as may be specified in such notice), the Manager may, but shall be under
no duty to, take or refrain from taking such action, not inconsistent with this
Agreement or the Related Documents, as the Manager shall deem to be in the best
interests of the Noteholders and the Securitization Entities.  The Manager shall
have no liability to any Secured Party or the Controlling Class Representative
for such action or inaction taken in reliance on the preceding sentence except
for the Manager’s own bad faith, negligence or willful misconduct.


29

--------------------------------------------------------------------------------

 
(e)             Limitation on Manager’s Duties and Responsibilities.


(i)             The Manager shall not have any duty or obligation to manage,
make any payment in respect of, register, record, sell, reinvest, dispose of,
create, perfect or maintain title to, or any security interest in, or otherwise
deal with the Securitized Assets, to prepare or file any report or other
document or to otherwise take or refrain from taking any action under, or in
connection with, any document contemplated hereby to which the Manager is a
party, except as expressly provided by the terms of this Agreement or the other
Related Documents and consistent with the Managing Standard, and no implied
duties or obligations shall be read into this Agreement against the Manager. 
The Manager nevertheless agrees that it shall, at its own cost and expense,
promptly take all action as may be necessary to discharge any Liens (other than
Permitted Liens) on any part of the Securitized Assets which result from valid
claims against the Manager personally whether or not related to the ownership or
administration of the Securitized Assets or the transactions contemplated by the
Related Documents.
 
(ii)             Except as otherwise set forth herein and in the other Related
Documents, the Manager shall have no responsibility under this Agreement other
than to render the Services in good faith and consistent with the Managing
Standard.
 
(iii)           The Manager shall not manage, control, use, sell, reinvest,
dispose of or otherwise deal with any part of the Securitized Assets except in
accordance with the powers granted to, and the authority conferred upon, the
Manager pursuant to this Agreement or the other Related Documents.
 
(f)             Limitations on the Manager’s Liabilities, Duties and
Responsibilities.  Subject to Section 2.7 and except for any loss, liability,
expense, damage, action, suit or injury arising out of, or resulting from,
(i) any breach or default by the Manager in the observance or performance of any
of its agreements contained in this Agreement or any other Related Document to
which it is a party in its capacity as Manager, (ii) the breach by the Manager
of any representation, warranty or covenant made by it herein or in any other
Related Document to which it is a party in its capacity as Manager or (iii) acts
or omissions constituting the Manager’s own bad faith, negligence or willful
misconduct, in the performance of its duties hereunder or under any other
Related Documents to which it is a party in its capacity as Manager, neither the
Manager nor any of its Affiliates (other than any Securitization Entity),
managers, officers, members or employees shall be liable to any Securitization
Entity, the Noteholders or any other Person under any circumstances, including,
without limitation:
 
(i)             for any action taken or omitted to be taken by the Manager in
good faith in accordance with the instructions of the Trustee or the Control
Party;
 
(ii)           for any representation, warranty, covenant, agreement or
Indebtedness of any Securitization Entity under the Notes, any other Related
Documents or the Managed Documents, or for any other liability or obligation of
any Securitization Entity;
 
30

--------------------------------------------------------------------------------


(iii)            for the validity or sufficiency of this Agreement or the due
execution hereof by any party hereto other than the Manager, or the form,
character, genuineness, sufficiency, value or validity of any part of the
Securitized Assets (including, without limitation, the creditworthiness of any
Franchisee, lessee or other obligor thereunder), or for, or in respect of, the
validity or sufficiency of the Related Documents;
 
(iv)              for any action or inaction of the Trustee, the Back‑Up Manager
or the Servicer or for the performance of, or the supervision of the performance
of, any obligation under this Agreement or any other Related Document that is
required to be performed by the Trustee, the Back‑Up Manager or the Servicer;
and
 
(v)                for any error of judgment made in good faith that does not
violate the Managing Standard.
 
(g)            No Financial Liability.  No provision of this Agreement (other
than Section 2.6, 2.7, 4.3(e)(i) and 4.3(f)) shall require the Manager to expend
or risk its funds or otherwise incur any financial liability in the performance
of any of its rights or powers hereunder, if the Manager shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not compensated by the payment of the Weekly
Management Fees and is otherwise not reasonably assured or provided to the
Manager.  Further, the Manager shall not be obligated to perform any additional
services not enumerated or otherwise contemplated hereunder, unless the Manager
determines that it is more likely than not that it shall be reimbursed for all
of its expenses incurred in connection with such performance.  The Manager shall
not be liable under the Notes and shall not be responsible for any amounts
required to be paid by the Securitization Entities under or pursuant to the
Indenture.
 
(h)             Reliance.  The Manager may, reasonably and in good faith,
conclusively rely on, and shall be protected in acting or refraining from acting
when doing so, in each case in accordance with any signature, instrument,
notice, resolution, request, consent, order, certificate, report, opinion, bond
or other document or paper reasonably believed by it to be genuine and believed
by it to be signed by the proper party or parties other than its Affiliates. 
The Manager may reasonably accept a certified copy of a resolution of the board
of directors or other governing body of any corporate or other entity other than
its Affiliates as conclusive evidence that such resolution has been duly adopted
by such body and that the same is in full force and effect.  As to any fact or
matter the manner or ascertainment of which is not specifically prescribed
herein, the Manager may in good faith for all purposes hereof reasonably rely on
a certificate, signed by any Authorized Officer of the relevant party, as to
such fact or matter, and such certificate reasonably relied upon in good faith
shall constitute full protection to the Manager for any action taken or omitted
to be taken by it in good faith in reliance thereon.
 
(i)             Consultations with Third Parties; Advice of Counsel.  In the
exercise and performance of its duties and obligations hereunder or under any of
the Related Documents, the Manager (A) may act directly or through agents or
attorneys pursuant to agreements entered into with any of them; provided that
the Manager shall remain primarily liable hereunder for the acts or omissions of
such agents or attorneys and (B) may, at the expense of the Manager, consult
with external counsel or accountants selected and monitored by the Manager in
good faith and in the absence of negligence, and the Manager shall not be liable
for anything done, suffered or omitted in good faith by it in accordance with
the advice or opinion of any such external counsel or accountants with respect
to legal or accounting matters.

Section 4.4        Merger and Resignation.
 
(a)             Preservation of Existence.  The Manager shall not merge into any
other Person or convey, transfer or lease substantially all of its assets;
provided, however, that nothing contained in this Agreement shall be deemed to
prevent (i) the merger into the Manager of another Person, (ii) the
consolidation of the Manager and another Person, (iii) the merger of the Manager
into another Person or (iv) the sale of substantially all of the property or
assets of the Manager to another Person, so long as (A) the surviving Person of
the merger or consolidation or the purchaser of the assets of the Manager shall
continue to be engaged in substantially the same lines of business as the
Manager and shall have the capacity to perform its obligations hereunder with at
least the same degree of care, skill and diligence as measured by customary
practices with which the Manager is required to perform such obligations
hereunder, (B) in the case of a merger, consolidation or sale, the surviving
Person of the merger or the purchaser of the assets of the Manager shall
expressly assume the obligations of the Manager under this Agreement and
expressly agree to be bound by all other provisions applicable to the Manager
under this Agreement in a supplement to this Agreement in form and substance
reasonably satisfactory to the Trustee and the Control Party and (C) with
respect to such event, in and of itself, the Rating Agency Condition has been
satisfied.


31

--------------------------------------------------------------------------------

 
(b)             Resignation.  The Manager shall not resign from the rights,
powers, obligations and duties hereby imposed on it except upon determination
that (A) the performance of its duties hereunder is no longer permissible under
applicable law and (B) there is no reasonable action that the Manager could take
to make the performance of its duties hereunder permissible under applicable
law.  Any such determination permitting the resignation of the Manager pursuant
to clause (A) above shall be evidenced by an Opinion of Counsel to such effect,
delivered to the Trustee, the Back‑Up Manager and the Control Party.  No such
resignation shall become effective until a Successor Manager shall have been
appointed by the Control Party (acting at the direction of the Controlling Class
Representative) and shall have assumed the responsibilities and obligations of
the Manager in accordance with Section 6.1(b).  The Trustee, the Securitization
Entities, the Back‑Up Manager, the Control Party, the Servicer and each Rating
Agency shall be notified of such resignation in writing by the Manager.  From
and after such effectiveness, the Successor Manager shall be, to the extent of
the assignment, the “Manager” hereunder.  Except as provided above in this
Section 4.4 the Manager may not assign this Agreement or any of its rights,
powers, duties or obligations hereunder.
 
(c)             Term of Manager’s Obligations.  Except as provided in Section
4.4(a) and Section 4.4(b), the duties and obligations of the Manager under this
Agreement shall commence on the date hereof and continue until this Agreement
shall have been terminated as provided in Section 6.1 or Section 8.1, and shall
survive the exercise by any Securitization Entity, the Trustee or the Control
Party of any right or remedy under this Agreement (other than the right of
termination pursuant to Section 6.1), or the enforcement by any Securitization
Entity, the Trustee, the Servicer, the Back‑Up Manager, the Control Party, the
Controlling Class Representative or any Noteholder of any provision of the
Indenture, the Notes, this Agreement or the other Related Documents.
 
Section 4.5       Notice of Certain Events.  The Manager shall give written
notice to the Trustee, the Back‑Up Manager, the Servicer and each Rating Agency
promptly upon the occurrence of any of the following events (but in any event no
later than five (5) Business Days after the Manager has Actual Knowledge of the
occurrence of such an event):  (a) the occurrence of an ERISA Event, that
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect; (b) a Manager Termination Event, an Event of Default, a
Hot Back‑Up Management Trigger Event (as defined in the Back‑Up Management
Agreement), a Class A-1 Notes Amortization Event, a Warm Back‑Up Management
Trigger Event (as defined in the Back‑Up Management Agreement) or Rapid
Amortization Event or any event which would, with the passage of time or giving
of notice or both, would become one or more of the same; or (c) any action,
suit, investigation or proceeding pending or, to the Actual Knowledge of the
Manager, threatened against or affecting the Manager, before or by any court,
administrative agency, arbitrator or governmental body having jurisdiction over
the Manager or any of its properties either asserting the illegality, invalidity
or unenforceability of any of the Related Documents, seeking any determination
or ruling that would affect the legality, binding effect, validity or
enforceability of any of the Related Documents or that would reasonably be
expected to result in a Material Adverse Effect.


32

--------------------------------------------------------------------------------

 
Section 4.6           Capitalization.  The Manager shall have sufficient capital
to perform all of its obligations under this Agreement at all times from the
Closing Date and until the Indenture has been terminated in accordance with the
terms thereof.
 
Section 4.7           Maintenance of Separateness.  The Manager covenants that,
except as otherwise permitted by the Related Documents:
 
(a)                        the books and records of the Securitization Entities
shall be maintained separately from those of the Manager and each of the other
Non-Securitization Entities;
 
(b)                   the Manager shall observe (and shall cause each of the
other Non-Securitization Entities to observe) corporate and limited liability
company formalities in its dealings with any Securitization Entity;
 
(c)                 all financial statements of Jack in the Box Inc. as the
Manager that are consolidated to include any Securitization Entity and that are
distributed to any party shall contain notes clearly stating that (i) all of
such Securitization Entity’s assets are owned by such Securitization Entity and
(ii) such Securitization Entity is a separate entity and has separate creditors;
 
(d)                 except as contemplated under Section 2.1(g) and Section
2.4(b)(iii) of this Agreement or otherwise set forth in the Base Indenture, the
Manager shall not (and shall not permit any of the other Non-Securitization
Entities to) commingle its funds with any funds of any Securitization Entity;
provided that the foregoing shall not prohibit the Manager or any successor to
or assignee of the Manager from holding funds of the Securitization Entities in
its capacity as Manager for such entity in a segregated account identified for
such purpose;
 
(e)                the Manager shall (and shall cause each of the other
Non-Securitization Entities to) maintain arm’s length relationships with each
Securitization Entity, and each of the Manager and each of the other
Non-Securitization Entities shall be compensated at market rates for any
services it renders or otherwise furnishes to any Securitization Entity, it
being understood that the Weekly Management Fee, the Supplemental Management Fee
and this Agreement are representative of such arm’s length relationship;
 
(f)               the Manager shall not be, and shall not hold itself out to be,
liable for the debts of any Securitization Entity or the decisions or actions in
respect of the daily business and affairs of any Securitization Entities and the
Manager shall not permit any Securitization Entities to hold the Manager out to
be liable for the debts of such Securitization Entity or the decisions or
actions in respect of the daily business and affairs of such Securitization
Entity; provided that the foregoing shall not prohibit the Manager from
maintaining liability in respect of any Contributed Securitized Company
Restaurant Third-Party Leases or Contributed Securitized JIB Back-to-Back Lease
for which the related third-party landlord has failed or refused as of the
Closing Date to release the Manager thereunder; and
 
(g)         upon an officer or other responsible party of the Manager obtaining
Actual Knowledge that any of the foregoing provisions in this Section 4.7 has
been breached or violated in any material respect, the Manager shall promptly
notify the Trustee, the Back‑Up Manager, the Control Party and each Rating
Agency of same and shall take such actions as may be reasonable and appropriate
under the circumstances to correct and remedy such breach or violation as soon
as reasonably practicable under such circumstances.
 
33

--------------------------------------------------------------------------------



ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 5.1         Representations and Warranties Made in Respect of New
Assets.  The Manager may cause the applicable Securitization Entity to enter
into or acquire the New Assets after the Closing Date and will make the
following representations and warranties for the respective New Assets as
required in this Section 5.1.
 
(a)             New Securitized Franchise Agreements. As of the applicable New
Asset Addition Date with respect to a New Securitized Franchise Agreement
acquired or entered into on such New Asset Addition Date, the Manager shall
represent and warrant to the Securitization Entities, the Trustee and the
Servicer that:  (i) such New Securitized Franchise Agreement does not contain
terms and conditions that are reasonably expected to result in (A) a material
decrease in the amount of Collections or Retained Collections, taken as a whole,
(B) a material adverse change in the nature, quality or timing of Collections,
taken as a whole, or (C) a material adverse change in the types of underlying
assets generating Collections, taken as a whole, in each case when compared to
the amount, nature or quality of, or types of assets generating Collections that
would have been reasonably expected to result had such New Securitized Franchise
Agreement been entered into in accordance with the then‑current Securitized
Franchise Documents; (ii) such New Securitized Franchise Agreement is genuine,
and is the legal, valid and binding obligation of the parties thereto and is
enforceable against the parties thereto in accordance with its terms (except as
such enforceability may be limited by bankruptcy or insolvency laws and by
general principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law); (iii) such New Securitized
Franchise Agreement complies in all material respects with all applicable
Requirements of Law; (iv) the Franchisee related to such New Securitized
Franchise Agreement is not, to the Actual Knowledge of the Manager, the subject
of a bankruptcy proceeding; (v) royalty fees payable pursuant to such New
Securitized Franchise Agreement are payable by the related Franchisee at least
monthly; (vi) except as required by applicable Requirements of Law, such New
Securitized Franchise Agreement contains no contractual rights of set‑off; and
(vii) except as required by applicable Requirements of Law, such New Securitized
Franchise Agreement is freely assignable by the applicable Securitization
Entities.
 
(b)             New Securitized Development Agreements. As of the applicable New
Asset Addition Date with respect to a New Securitized Development Agreement
acquired or entered into on such New Asset Addition Date, the Manager shall
represent and warrant to the Securitization Entities, the Trustee and the
Servicer that:  (i) such New Securitized Development Agreement does not contain
terms and conditions that are reasonably expected to result in (A) a material
decrease in the amount of Collections or Retained Collections, taken as a whole,
(B) a material adverse change in the nature, quality or timing of Collections,
taken as a whole, or (C) a material adverse change in the types of underlying
assets generating Collections, taken as a whole, in each case when compared to
the amount, nature or quality of, or types of assets generating Collections that
would have been reasonably expected to result had such New Securitized
Development Agreement been entered into in accordance with the then‑current
Securitized Franchise Documents; (ii) such New Securitized Development Agreement
is genuine, and is the legal, valid and binding obligation of the parties
thereto and is enforceable against the parties thereto in accordance with its
terms (except as such enforceability may be limited by bankruptcy or insolvency
laws and by general principles of equity, regardless of whether such
enforceability shall be considered in a proceeding in equity or at law);
(iii) such New Securitized Development Agreement complies in all material
respects with all applicable Requirements of Law; (iv) the Franchisee related to
such New Securitized Development Agreement is not, to the Actual Knowledge of
the Manager, the subject of a bankruptcy proceeding; (v) except as required by
applicable Requirements of Law, such New Securitized Development Agreement
contains no contractual rights of set‑off; and (vi) except as required by
applicable Requirements of Law, such New Securitized Development Agreement is
freely assignable by the applicable Securitization Entities.
 
34

--------------------------------------------------------------------------------



(c)           New  Securitized Company Restaurant Assets.  As of the applicable
New Asset Addition Date, with respect to each Securitized Company Restaurant
Asset acquired on such New Asset Addition Date, the Manager represents and
warrants to the Securitization Entities, the Trustee and the Servicer that: 
(i) the applicable Securitization Entity owns full legal and equitable title to
each such Securitized Company Restaurant Asset, free and clear of any Lien
(other than Permitted Liens) and (ii) the addition of such Securitized Company
Restaurant Asset could not be reasonably expected to have a Material Adverse
Effect.
 
(d)             New Securitized Franchisee Notes.  As of the applicable New
Asset Addition Date with respect to a New Securitized Franchisee Note acquired
or entered into on such New Asset Addition Date, the Manager shall represent and
warrant to the Securitization Entities, the Trustee and the Servicer that:  (i) 
such agreement is genuine, and is the legal, valid and binding obligation of the
parties thereto and is enforceable against the parties thereto in accordance
with its terms (except as such enforceability may be limited by bankruptcy or
insolvency laws and by general principles of equity, regardless of whether such
enforceability shall be considered in a proceeding in equity or at law);
(ii) such agreement complies in all material respects with all applicable
Requirements of Law; (iii) the Franchisee related to such agreement is not the
subject of a bankruptcy proceeding; and (iv) except as required by applicable
Requirements of Law, such agreement is freely assignable by the applicable
Securitization Entities.
 
(e)             New Securitized Owned Real Property.  As of the applicable New
Asset Addition Date with respect to New Securitized Owned Real Property acquired
on such date, the Manager shall represent and warrant to the Securitization
Entities, the Trustee and the Servicer that:  (i) JIB Properties holds fee
simple title to the premises of such New Securitized Owned Real Property, free
and clear of all Liens (other than Permitted Liens); (ii) such New Securitized
Owned Real Property is either (x) leased to a Franchisee or a Non‑Securitization
Entity (in the case of a Non-Securitization Entity Company Restaurant) or (y)
subject to a Company Synthetic Lease Payment (in the case of a Securitized
Company Restaurant); (iii) JIB Properties is not in material default in any
respect in the performance, observance or fulfillment of any obligations,
covenants or conditions applicable to such New Securitized Owned Real Property,
the violation of which could create a reversion of title to such New Securitized
Owned Real Property to any Person; (iv) to the Manager’s Actual Knowledge, the
use of such New Securitized Owned Real Property complies in all material
respects with all applicable legal requirements, including building and zoning
ordinances and codes and the certificate of occupancy issued for such property,
except where a failure to comply would not reasonably be expected to have a
Material Adverse Effect; (v) neither JIB Properties nor, to the Actual Knowledge
of the Manager, any Person leasing such property from JIB Properties, is in
material default under any lease of such property and no condition or event
exists, that, after the notice or lapse of time or both, would constitute a
material default thereunder by JIB Properties or, to the Actual Knowledge of the
Manager, by any other party thereto, except where such default would not
reasonably be expected to have a Material Adverse Effect; (vi) no condemnation
or similar proceeding has been commenced nor, to the Actual Knowledge of the
Manager, is threatened in writing with respect to all or any material portion of
such New Securitized Owned Real Property that was not considered in the
acquisition of such New Securitized Owned Real Property; (vii) all material
certifications, permits, licenses and approvals, including certificates of
completion and occupancy permits required for the legal use, occupancy and
operation of the Branded Restaurant on such New Securitized Owned Real Property,
if such property is open for business, have been obtained and are in full force
and effect, except as would not reasonably be expected to have a Material
Adverse Effect; and (viii) the Manager has paid, caused to be paid, or confirmed
that all taxes required to be paid by JIB Properties in connection with the
acquisition of such New Securitized Owned Real Property have been paid in full
from funds of the Securitization Entities.


35

--------------------------------------------------------------------------------

 
(f)             New Securitized Leases.  As of the applicable New Asset Addition
Date with respect to New Securitized Leases acquired or entered into on such New
Asset Addition Date, the Manager shall represent and warrant to the
Securitization Entities, the Trustee and the Servicer that:  (i) no material
default by JIB Properties, or to the Actual Knowledge of the Manager, by any
sub-lessee or any other party, exists under any provision of such lease, and no
condition or event exists, that, after the notice or lapse of time or both,
would constitute a material default thereunder by JIB Properties or, to the
Actual Knowledge of the Manager, by any sub-lessee or any other party, except
where such default would not be reasonably expected to have a Material Adverse
Effect; (ii) to Manager’s Actual Knowledge, such New Securitized Lease, and the
use thereof, complies in all material respects with all applicable legal
requirements, including local building and zoning ordinances and codes and the
certificate of occupancy issued for such property, except where such failure to
comply would not be reasonably expected to have a Material Adverse Effect;
(iii) neither JIB Properties, nor, to the Actual Knowledge of the Manager, the
related sub‑lessee has committed any act or omission affording any Governmental
Authority the right of forfeiture against such property; (iv) no condemnation or
similar proceeding has been commenced nor, to the Actual Knowledge of the
Manager, is threatened in writing with respect to all or any material portion of
such New Securitized Lease that was not considered in the leasing of such New
Securitized Lease; (v) all policies of insurance (a) required to be maintained
by JIB Properties under such lease and (b) to the Actual Knowledge of the
Manager, required to be maintained by the Franchisee under the related sublease,
if applicable, are valid and in full force and effect, except where a failure to
maintain such insurance would not be reasonably expected to have a Material
Adverse Effect; provided that such representation will be deemed accurate if JIB
Properties has contractually obligated the Franchisee party to such New
Franchised Restaurant Leases to maintain insurance with respect to such New
Franchised Restaurant Lease in a manner that is customary for business
operations of this type; and (vi) all material certifications, permits, licenses
and approvals, including certificates of completion and occupancy permits
required for the legal use, occupancy and operation of the Branded Restaurant on
such New Securitized Lease, if such property is open for business, have been
obtained and are in full force and effect.  The Manager shall not permit any New
Securitized Lease entered into or acquired with respect to a property not
included in the Securitized Assets on the Closing Date to (i) require any
Non-Securitization Entity to provide a guaranty of any obligation of any
Securitization Entity or (ii) include any event of default under such lease on
the part of any Securitization Entity due to a bankruptcy of any
Non-Securitization Entity.
 
Section 5.2      Assets Acquired After the Closing Date.  (a)  The Manager shall
cause the applicable Securitization Entity to enter into or acquire each of the
following, to the extent entered into or acquired after the Closing Date: 
(a) all New Securitized Franchise Agreements, New Securitized Development
Agreements and New Securitized Franchisee Notes, (b) all After‑Acquired
Securitization IP, (c) all New Securitized Company Restaurants and the related
New Securitized Company Restaurant Assets, and (d) all New Real Estate Assets. 
The Manager may, but shall not be obligated to, cause the Securitization
Entities to enter into, develop or acquire assets other than the foregoing from
time to time.  Unless otherwise agreed to in writing by the Control Party, the
entry into, development or acquisition of assets by the Securitization Entities
will be subject to all applicable provisions of the Indenture, this Agreement,
the IP License Agreements and the other relevant Related Documents.
 
(b)             Unless otherwise agreed to in writing by the Control Party, any
contribution to, or development or acquisition by, any Securitization Entity of
assets obtained after the Closing Date described in Section 5.2(a) shall be
subject to all applicable provisions of the Indenture, this Agreement (including
the applicable representations and warranties and covenants in Article II and V
of this Agreement), the IP License Agreements and the other Related Documents.
 
Section 5.3      Securitization IP.  All Securitization IP shall be owned solely
by the Franchisor and shall not be assigned, transferred or licensed out by the
Franchisor to any other entity other than as contemplated by the Related
Documents, including any reasonable extensions of the Securitization Entities’
business determined by the Manager in accordance with the Managing Standard.


36

--------------------------------------------------------------------------------

 
Section 5.4        Required Consent Agreements and Supply Agreements.  If any
Required Consent Agreements are not contributed to a Securitization Entity on
the Closing Date, the Manager, or any other Non-Securitization Entity (as
sub-manager of the Manager), shall manage these Required Consent Agreements and
all related rights and assets thereunder on behalf of, and will hold any such
assets in trust for, the applicable Securitization Entity in the operation of
the Securitized Restaurant Business until such consents are received.
 
Section 5.5        Allocated Note Amount.  The Manager shall recalculate the
Allocated Note Amount attributable to each Contributed Asset and any Securitized
Asset arising or entered into after the Closing Date that is contributed by a
Non-Securitization Entity as of each date on which the Manager or other
applicable Non‑Securitization Entity is required to reacquire such assets in
accordance with the Contribution Agreement or this Agreement.  The Allocated
Note Amount determined by the Manager in such manner shall be (i) recorded in
the books and records of the Manager and (ii) reported to the Servicer.
 
Section 5.6        Specified Non‑Securitization Debt Cap.  Following the Closing
Date, Jack in the Box Inc. shall not, and shall cause the other
Non‑Securitization Entities to not, incur any additional Indebtedness for
borrowed money (such additional Indebtedness, “Specified Non‑Securitization
Debt”) if, after giving effect to such incurrence (and any repayment of
Specified Non‑Securitization Debt on such date), such incurrence would cause the
aggregate outstanding principal amount of the Specified Non‑Securitization Debt
of the Non‑Securitization Entities as of such date to exceed $75,000,000 (the
“Specified Non‑Securitization Debt Cap”); provided that the Specified
Non‑Securitization Debt Cap shall not be applicable to Specified
Non‑Securitization Debt that is (i) issued or incurred to refinance the Notes in
whole, (ii) in excess of the Specified Non‑Securitization Debt Cap if (a) the
creditors (excluding (x) any creditor with respect to an aggregate amount of
outstanding Indebtedness less than $100,000 and (y) any Indebtedness incurred by
any Person prior to such Person becoming a Non‑Securitization Entity) under and
with respect to such Indebtedness execute a non‑disturbance agreement with the
Trustee, as directed by the Manager and in a form reasonably satisfactory to the
Servicer and the Trustee, that acknowledges the terms of the Securitization
Transaction including the bankruptcy remote status of the Securitization
Entities and their assets and the Secured Parties’ first priority interest
therein and (b) after giving pro forma effect to the incurrence of such
Indebtedness (and any repayment of existing Indebtedness and any related
acquisition or other transaction occurring prior to or substantially
concurrently with the incurrence of such Indebtedness), the Holdco Leverage
Ratio (as calculated without regard to any Indebtedness that is subject to the
Specified Non-Securitization Debt Cap) is less than or equal to 7.00x, (iii)
considered Indebtedness due solely to a change in accounting rules that takes
effect subsequent to the Closing Date but that was not (or, if such obligations
were not outstanding at the time of such change in accounting rules, would not
have been) considered Indebtedness prior to such date, (iv) in respect of any
obligation of any Non-Securitization Entity to reimburse the Master Issuer for
any draws under any one or more letters of credit or (v) with respect to any
Cash Collateralized Letters of Credit.


Section 5.7        Competition.  The Manager shall not, and shall not permit
Non‑Securitization Entities owned by it to, purchase or franchise Branded
Restaurants or other assets similar to the Securitized Assets or own or operate
properties on which Branded Restaurants operate with the intention of Competing
with the Securitization Entities; provided the foregoing shall not limit the
Manager or the Non‑Securitization Entities from operating (i) Non-Securitization
Entity Company Restaurants that could not be contributed on the Closing Date due
to contractual restrictions or legal requirements or other unforeseen
circumstances, (ii) Non-Securitization Entity Company Restaurants temporarily
held with the intention of refranchising such restaurants, (iii) real property
purchased and temporarily held with the intention of consummating a sale-lease
back transaction or (iv) any other asset intended at the time of acquisition of
such asset to be contributed to the Securitization Entities; provided, further,
that the foregoing will not limit the Manager or the Non-Securitization Entities
from operating any brand (other than the Jack in the Box Brand) prior to such
brand becoming a Future Brand.


37

--------------------------------------------------------------------------------

 
Section 5.8         Restrictions on Liens.  The Manager shall not, and shall not
permit any of its Subsidiaries to, create, incur, assume, permit or suffer to
exist any Lien (other than Liens in favor of the Trustee for the benefit of the
Secured Parties and any Permitted Lien set forth in clauses (a), (h) or (k) of
the definition thereof) upon the Equity Interests of any Securitization Entity.
 
ARTICLE VI

MANAGER TERMINATION EVENTS
 
Section 6.1         Manager Termination Events.
 
(a)             Manager Termination Events.  Any of the following acts or
occurrences shall constitute a “Manager Termination Event” under this Agreement
when declared (or automatically without declaration in the case of clauses (vi)
or (vii) below) by any of the Securitization Entities, the Back‑Up Manager, the
Servicer or the Trustee (in the case of the Trustee, acting at the direction of
the Control Party):


(i)             any failure by the Manager to remit a payment required to be
deposited from a (x) Concentration Account to the Collection Account or any
other Indenture Trust Account or (y) Securitized Company Restaurant Account to a
Concentration Account or any other Indenture Trust Account, in each case, within
three (3) Business Days (unless such payment requires an international funds
transfer, in which case such funds must be deposited to the applicable account
within five (5) Business Days of receipt) of the later of (a) its Actual
Knowledge of its receipt thereof and (b) the date such deposit is required to be
made pursuant to the Related Documents; provided that any inadvertent failure to
remit such a payment shall not be a breach of this clause (i) if in an amount
less than $5 million and cured within three (3) Business Days of a Manager
Termination Event under this clause (i) (unless such payment requires an
international funds transfer, in which case such may be cured within five
(5) Business Days of a Manager Termination Event under this clause (i)) after
the Manager obtains Actual Knowledge thereof (it being understood that the
Manager shall not be responsible for the failure of the Trustee to remit funds
that were received by the Trustee from or on behalf of the Manager in accordance
with the applicable Related Documents);


(ii)             the Interest‑Only DSCR as calculated as of any Quarterly
Calculation Date is less than 1.20x;


(iii)           any failure by the Manager to provide to the Trustee the
certificates or reports required by Section 4.01(b), (c), (d), (f) or (g) of the
Base Indenture (subject to applicable grace periods set forth within each such
section);


(iv)           a material default by the Manager in the due performance and
observance of any provision of this Agreement or any other Related Document to
which it is party and the continuation of such default uncured for a period of
thirty (30) days after it has been notified thereof by any Securitization Entity
or the Control Party, or otherwise obtained Actual Knowledge of such default;
provided, however, that as long as the Manager is diligently attempting to cure
such default, such cure period shall be extended by an additional period as may
be required to cure such default, but in no event by more than an additional
forty-five (45) days; and provided, further, that any default related to a
Defective New Asset pursuant to the terms of this Agreement shall be deemed
cured for purposes hereof upon payment in full by the Manager of liquidated
damages in an amount equal to the Indemnification Amount to the Collection
Account;


38

--------------------------------------------------------------------------------



(v)             any material breach by the Manager of any representation or
warranty (or to the extent any representation or warranty is already qualified
by materiality or the definition of Material Adverse Effect, any breach of such
representation or warranty) set forth in this Agreement or any other Related
Document or any certificate, report or writing delivered pursuant thereto and
the continuation of such default uncured for a period of thirty (30) days after
it has been notified thereof by any Securitization Entity or the Control Party,
or otherwise obtained Actual Knowledge of such default; provided, however, that
as long as the Manager is diligently attempting to cure such default, such cure
period shall be extended by an additional period as may be required to cure such
default, but in no event by more than an additional forty-five (45) days;
 
(vi)             an Event of Bankruptcy with respect to the Manager;
 
(vii)           any final, non‑appealable order against the Manager decreeing
the dissolution of the Manager that is in effect for more than ten (10) days;
 
(viii)         a final, non‑appealable judgment for an amount in excess of
$50 million (exclusive of any portion thereof which is insured) is rendered
against the Manager, and is not paid, discharged or stayed within sixty
(60) days of the date when due;
 
(ix)            an acceleration of more than $50 million of the Indebtedness of
the Manager, which Indebtedness has not been discharged or which acceleration
has not been rescinded and annulled;
 
(x)               this Agreement or a material portion thereof ceases to be in
full force and effect or enforceable in accordance with its terms (other than in
accordance with the express termination provisions thereof) or the Manager
asserts as much in writing;
 
(xi)             a failure by any Non‑Securitization Entity to comply with the
Specified Non‑Securitization Debt Cap, and such failure has continued for a
period of forty‑five (45) days after the Manager has been notified in writing by
any Securitization Entity, the Control Party, the Back‑Up Manager or the
Trustee, or otherwise has obtained Actual Knowledge of such non‑compliance; or
 
(xii)           the occurrence of a Change in Management with respect to the
Manager following the occurrence of a Change of Control.

(b)             If a Manager Termination Event has occurred and is continuing,
the Control Party (acting at the direction of the Controlling Class
Representative) may (i) waive such Manager Termination Event (except for a
Manager Termination Event described in clauses (vi) or (vii) above) or
(ii) direct the Trustee to terminate the Manager in its capacity as such by the
delivery of a termination notice (a “Termination Notice”) to the Manager (with a
copy to each of the Securitization Entities, the Back‑Up Manager and each Rating
Agency); provided that the delivery of a Termination Notice will not be required
in respect of any Manager Termination Event relating to the Manager Termination
Events described in clauses (vi) or (vii) above.  If the Trustee, acting at the
direction of the Control Party (acting at the direction of the Controlling Class
Representative), delivers a Termination Notice to the Manager pursuant to this
Agreement (or automatically upon the occurrence of any Manager Termination Event
relating to the Manager Termination Events described in clauses (vi) or (vii)
above), all rights, powers, duties, obligations and responsibilities of the
Manager under this Agreement and the other Related Documents (other than with
respect to the payment of Indemnification Amounts or its obligations with
respect to Disentanglement), including with respect to the Accounts or
otherwise, will vest in and be assumed by the Successor Manager appointed by the
Control Party (acting at the direction of the Controlling Class
Representative).  If no Successor Manager has been appointed by the Control
Party (acting at the direction of the Controlling Class Representative), the
Back‑Up Manager shall serve as the Successor Manager and shall work with the
Servicer to implement the Transition Plan (as defined in the Back‑Up Management
Agreement) until a Successor Manager (other than the Back‑Up Manager) has been
appointed by the Control Party (acting at the direction of the Controlling Class
Representative).


39

--------------------------------------------------------------------------------

 
(c)             From and during the continuation of a Manager Termination Event,
each Securitization Entity and the Trustee (acting at the direction of the
Control Party) are hereby irrevocably authorized and empowered to execute and
deliver, on behalf of the Manager, as attorney‑in‑fact or otherwise, all
documents and other instruments (including any notices to Franchisees deemed
necessary or advisable by the applicable Securitization Entity or the Control
Party), and to do or accomplish all other acts or take other measures necessary
or appropriate, to effect such vesting and assumption.
 
Section 6.2         Manager Termination Event Remedies.  If the Trustee, acting
at the written direction of the Control Party (acting at the direction of the
Controlling Class Representative), delivers a Termination Notice to the Manager
pursuant to Section 6.1(b) (or automatically upon the occurrence of any Manager
Termination Event described in clauses (vi) or (vii) of Section 6.1(a)), all
rights, powers, duties, obligations and responsibilities of the Manager under
this Agreement (other than with respect to the obligation to pay any
Indemnification Amounts) and the other Related Documents, including with respect
to the Securitized Assets, the Indenture Trust Accounts, the Management
Accounts, the Marketing Fund or otherwise shall vest in and be assumed by the
Successor Manager without incurring any additional cost.
 
Section 6.3            Manager’s Transitional Role.
 
(a)                Disentanglement.  Following the delivery of a Termination
Notice to the Manager pursuant to Section 6.1(b) or Section 6.2 above or notice
of resignation of the Manager pursuant to Section 4.4(b), the Manager shall
cooperate with the Back‑Up Manager and the Control Party in connection with the
implementation of the Transition Plan (as defined in the Back‑Up Management
Agreement) and the complete transition to a Successor Manager, without
interruption or adverse impact on the provision of Services (the
“Disentanglement”).  The Manager shall cooperate fully with the Successor
Manager and otherwise promptly take all actions required to assist in effecting
a complete Disentanglement and shall follow any directions that may be provided
by the Back‑Up Manager and the Control Party.  The Manager shall provide all
information and assistance regarding the terminated Services required for
Disentanglement, including data conversion and migration, interface
specifications, and related professional services.  All services relating to
Disentanglement (“Disentanglement Services”), including all reasonable training
for personnel of the Back‑Up Manager, the Successor Manager or the Successor
Manager’s designated alternate service provider in the performance of the
Services, will be deemed a part of the Services to be performed by the Manager. 
So long as the Manager continues to provide the Services (whether or not the
Manager has been terminated as the Manager) during the Disentanglement Period,
the Manager shall continue to be paid the Weekly Management Fee.
 
(b)               Fees and Charges for the Disentanglement Services.  Upon the
Successor Manager’s assumption of the obligation to perform the Services, the
Manager shall be entitled to reimbursement of its actual costs for the provision
of any Disentanglement Services.
 
(c)           Duration of Obligations.  The Manager’s obligation to provide
Disentanglement Services shall continue during the period commencing on the date
that a Termination Notice is delivered and ending on the date on which the
Successor Manager or the re‑engaged Manager assumes all of the obligations of
the Manager hereunder, and, in any event, within eighteen (18) months after the
date of the Manager’s termination due to a Manager Termination Event (the
“Disentanglement Period”).
 
40

--------------------------------------------------------------------------------



(d)             Sub‑managing Arrangements; Authorizations.
 
(i)             With respect to each Sub‑managing Arrangement and unless the
Control Party elects to terminate such Sub‑managing Arrangement in accordance
with Section 2.10, the Manager shall:
 
(x)            assign to the Successor Manager (or such Successor Manager’s
designated alternate service provider) all of the Manager’s rights under such
Sub‑managing Arrangement to which it is party used by the Manager in performance
of the transitioned Services; and
 
(y)            procure any third party authorizations necessary to grant the
Successor Manager (or such Successor Manager’s designated alternate service
provider) the use and benefit of such Sub‑managing Arrangement to which it is
party (used by the Manager in performing the transitioned Services), pending
their assignment to the Successor Manager under this Agreement.
 
(ii)             If the Control Party elects to terminate such Sub‑managing
Arrangement in accordance with Section 2.10, the Manager shall take all
reasonable actions necessary or reasonably requested by the Control Party to
accomplish a complete transition of the Services performed by such Sub‑manager
to the Successor Manager, or to any alternate service provider designated by the
Control Party, without interruption or adverse impact on the provision of
Services.
 
Section 6.4       Intellectual Property.  Within thirty (30) days of termination
of this Agreement for any reason, the Manager shall deliver and surrender up to
the Franchisor (with a copy to the Successor Manager and the Servicer) any and
all products, materials, or other physical objects containing the Trademarks
included in the Securitization IP or Confidential Information (including Trade
Secrets) of the Franchisor and any copies of copyrighted works included in the
Securitization IP in the Manager’s possession or control, and shall upon
termination of this Agreement, cease and terminate all current and future use
and disclosure of any and all Securitization IP, including any Trade Secrets
therein; provided that (for the avoidance of doubt) any rights granted to Jack
in the Box Inc. and/or the other Non‑Securitization Entities as licensees
pursuant to the IP License Agreements shall continue pursuant to the terms
thereof notwithstanding the termination of this Agreement and/or Jack in the Box
Inc.’s role as Manager.
 
Section 6.5        Third Party Intellectual Property.  The Manager shall assist
and fully cooperate with the Successor Manager or its designated alternate
service provider in obtaining any necessary licenses or consents to use any
third party Intellectual Property then being used by the Manager or any
Sub‑manager.  The Manager shall assign, and shall cause each Sub‑manager to
assign, any such license or sublicense directly to the Successor Manager or its
designated alternate service provider to the extent the Manager, or each
Sub‑manager as applicable, has the rights to assign such agreements to the
Successor Manager.
 
Section 6.6        No Effect on Other Parties.  Upon any termination of the
rights and powers of the Manager from time to time pursuant to Section 6.1 or
upon any appointment of a Successor Manager, all the rights, powers, duties,
obligations, and responsibilities of the Securitization Entities or the Trustee
under this Agreement, the Indenture and the other Related Documents shall remain
unaffected by such termination or appointment and shall remain in full force and
effect thereafter, except as otherwise expressly provided in this Agreement or
in the Indenture.


41

--------------------------------------------------------------------------------

 
Section 6.7        Rights Cumulative.  All rights and remedies from time to time
conferred upon or reserved to the Securitization Entities, the Trustee, the
Servicer, the Control Party, the Back‑Up Manager and the Noteholders or to any
or all of the foregoing are cumulative, and none is intended to be exclusive of
another or any other right or remedy which they may have at law or in equity. 
Except as otherwise expressly provided herein, no delay or omission in insisting
upon the strict observance or performance of any provision of this Agreement, or
in exercising any right or remedy, shall be construed as a waiver or
relinquishment of such provision, nor shall it impair such right or remedy. 
Every such right and remedy may be exercised from time to time and as often as
deemed expedient.
 
ARTICLE VII


CONFIDENTIALITY
 
Section 7.1       Confidentiality.  (a)  Each of the parties hereto acknowledges
that during the Term of this Agreement such party (the “Recipient”) may receive
Confidential Information from another party hereto (the “Discloser”).  Each such
party (except for the Trustee, whose confidentiality obligations shall be
governed in accordance with the Indenture) agrees to maintain the Confidential
Information of the other party in the strictest of confidence and shall not,
except as otherwise contemplated herein, at any time, use, disseminate or
disclose any Confidential Information to any Person other than (i) its officers,
directors, managers, employees, agents, advisors or representatives (including
legal counsel and accountants) or (ii) in the case of the Manager and the
Securitization Entities, Franchisees and prospective Franchisees, suppliers or
other service providers under written confidentiality agreements that contain
provisions at least as protective as those set forth in this Agreement.  The
Recipient shall be liable for any breach of this Section 7.1 by any of its
officers, directors, managers, employees, agents, advisors, representatives,
Franchisees and prospective Franchisees, suppliers or other services providers
and shall immediately notify Discloser in the event of any loss or disclosure of
any Confidential Information of the Discloser and shall, at the expense of the
Manager, reasonably assist and cooperate with Discloser with respect to any
investigation, disclosures to affected parties, and other remedial measures as
requested by Discloser.  Each party agrees to protect the confidentiality,
integrity and availability of Confidential Information it receives, and shall
not use any less than the same degree of care that it uses to protect its own
Confidential Information.  Upon termination of this Agreement, Recipient shall
return to the Discloser, or at Discloser’s request, destroy all documents and
records in its possession containing the Confidential Information of the
Discloser.  Confidential Information shall not include information that:  (A) is
already known to Recipient without restriction on use or disclosure prior to
receipt of such information from the Discloser; (B) is or becomes part of the
public domain other than by breach of this Agreement by, or other wrongful act
of, the Recipient; (C) is developed by the Recipient independently of and
without reference to any Confidential Information of the Discloser; (D) is
received by the Recipient from a third party who is not under any obligation to
maintain the confidentiality of such information; or (E) is required to be
disclosed by applicable law, statute, rule, regulation, subpoena, court order or
legal process, provided that the Recipient shall promptly inform the Discloser
of any such requirement and cooperate with any attempt by the Discloser to
obtain a protective order or other similar treatment.  It shall be the
obligation of Recipient to prove that such an exception to the definition of
Confidential Information exists.
 
(b)             Notwithstanding anything to the contrary contained in Section
7.1(a), the parties hereto may use, disseminate or disclose Confidential
Information (other than Trade Secrets) to any Person in connection with the
enforcement of rights of the Trustee or the Noteholders under the Indenture or
the Related Documents; provided, however, that prior to disclosing any such
Confidential Information:


(i)             to any such Person other than in connection with any judicial or
regulatory proceeding, such Person shall agree in writing to maintain such
Confidential Information in a manner at least as protective of the Confidential
Information as the terms of Section 7.1(a) and Recipient shall provide Discloser
with the written opinion of counsel that such disclosure contains Confidential
Information only to the extent necessary to facilitate the enforcement of such
rights of the Trustee or the Noteholders; or
 
42

--------------------------------------------------------------------------------



(ii)             to any such Person or entity in connection with any judicial or
regulatory proceeding, Recipient shall (x) promptly notify Discloser of each
such requirement and identify the documents so required thereby so that
Discloser may seek an appropriate protective order or similar treatment and/or
waive compliance with the provisions of this Agreement; (y) use reasonable
efforts to assist Discloser in obtaining such protective order or other similar
treatment protecting such Confidential Information prior to any such disclosure;
and (z) consult with Discloser on the advisability of taking legally available
steps to resist or narrow the scope of such requirement.  If, in the absence of
such a protective order or similar treatment, the Recipient is nonetheless
required by law to disclose any part of Discloser’s Confidential Information,
then the Recipient may disclose such Confidential Information without liability
under this Agreement, except that the Recipient shall furnish only that portion
of the Confidential Information which is legally required.
 
ARTICLE VIII

MISCELLANEOUS PROVISIONS
 
Section 8.1         Termination of Agreement.  The respective duties and
obligations of the Manager and the Securitization Entities created by this
Agreement shall commence on the date hereof and shall, unless earlier terminated
pursuant to Section 6.1, terminate upon the earlier to occur of (x) the final
payment or other liquidation of the last Securitized Asset included in the
Securitized Assets or (y) satisfaction and discharge of the Indenture pursuant
to Section 12.01 of the Base Indenture (the “Term”).  Upon termination of this
Agreement pursuant to this Section 8.1, the Manager shall pay over to the
applicable Securitization Entity or any other Person entitled thereto all
proceeds of the Securitized Assets held by the Manager.
 
Section 8.2          Survival.  The provisions of Section 2.1(c), Section 2.7,
Section 2.8, Section 4.3(f), Section 8.4, Section 8.5, Section 8.9, Article VI,
Article VII and this Section 8.2 shall survive termination of this Agreement.
 
Section 8.3         Amendment.  None of the terms or provisions of this
Agreement may be amended, supplemented, waived or otherwise modified except (i)
with the written consent of parties hereto and (ii) in accordance with the
additional requirements set forth in Article XIII of the Base Indenture.
 
Section 8.4          Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF NEW YORK)
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
 
Section 8.5       Notices.  All notices, requests or other communications
desired or required to be given under this Agreement shall be in writing and
shall be sent by (a) certified or registered mail, return receipt requested,
postage prepaid, (b) national prepaid overnight delivery service, (c) e-mail (of
a .pdf or other similar file), telecopy or other facsimile transmission
(following with hard copies to be sent by national prepaid overnight delivery
service) or (d) personal delivery with receipt acknowledged in writing, to the
address set forth in Section 14.01 of the Base Indenture.  If the Indenture or
this Agreement permits reports to be posted to a password‑protected website,
such reports shall be deemed delivered when posted on such website.  Any party
hereto may change its address for notices hereunder by giving notice of such
change to the other parties hereto, with a copy to the Control Party.  Any
change of address of a Noteholder shown on a Note Register shall, after the date
of such change, be effective to change the address for such Noteholder
hereunder.  All notices and demands to any Person hereunder shall be deemed to
have been given either at the time of the delivery thereof at the address of
such Person for notices hereunder, or on the third day after the mailing thereof
to such address, as the case may be.


43

--------------------------------------------------------------------------------

 
Section 8.6         Acknowledgement.
 
(a)             Notwithstanding the grant of the security interest in the
Collateral under the Indenture and the Guarantee and Collateral Agreement to the
Trustee, on behalf of the Secured Parties, the Securitization Entities
acknowledge that the Manager, on behalf of the Securitization Entities shall,
subject to the terms and conditions herein, have the right, subject to the
Trustee’s right (acting solely upon the direction of the Control Party) to
revoke such right, in whole or in part, in the event of the occurrence of an
Event of Default, (i) to give, in accordance with the Managing Standard, all
consents, requests, notices, directions, approvals, extensions or waivers, if
any, which are required or permitted to be given by any Securitization Entity
under the Collateral Transaction Documents, and to enforce all rights, remedies,
powers, privileges and claims of each Securitization Entity under the Collateral
Transaction Documents, (ii) to give, in accordance with the Managing Standard,
all consents, requests, notices, directions and approvals, if any, which are
required or permitted to be given by any Securitization Entity under any license
agreement to which such Securitization Entity is a party and (iii) to take any
other actions required or permitted to be taken under the terms of this
Agreement.
 
(b)             Without limiting the foregoing, the Manager hereby acknowledges
that, on the date hereof, the Securitization Entities shall pledge to the
Trustee under the Indenture and the Guarantee and Collateral Agreement, as
applicable, all of such Securitization Entities’ right and title to, and
interest in, this Agreement and the Collateral, and such pledge includes all of
such Securitization Entities’ rights, remedies, powers and privileges, and all
claims of such Securitization Entities’ against the Manager, under or with
respect to this Agreement (whether arising pursuant to the terms of this
Agreement or otherwise available at law or in equity), including (i) the rights
of such Securitization Entities and the obligations of the Manager hereunder and
(ii) the right, at any time, to give or withhold consents, requests, notices,
directions, approvals, demands, extensions or waivers under or with respect to
this Agreement or the obligations in respect of the Manager hereunder to the
same extent as such Securitization Entities may do.  The Manager hereby consents
to such pledges described above, acknowledges and agrees that (x) the Control
Party shall be third‑party beneficiaries of the rights of such Securitization
Entities arising hereunder and (y) the Trustee and the Control Party may, to the
extent provided in the Indenture and the Guarantee and Collateral Agreement,
enforce the provisions of this Agreement, exercise the rights of such
Securitization Entities and enforce the obligations of the Manager hereunder
without the consent of such Securitization Entities.
 
Section 8.7        Severability of Provisions.  If one or more of the provisions
of this Agreement shall be for any reason whatever held invalid or
unenforceable, such provisions shall be deemed severable from the remaining
covenants, agreements and provisions of this Agreement and such invalidity or
unenforceability shall in no way affect the validity or enforceability of such
remaining provisions, or the rights of any parties hereto.  To the extent
permitted by law, the parties hereto waive any provision of law that renders any
provision of this Agreement invalid or unenforceable in any respect.
 
Section 8.8          Delivery Dates.  If the due date of any notice, certificate
or report required to be delivered by the Manager hereunder falls on a day that
is not a Business Day, the due date for such notice, certificate or report shall
be automatically extended to the next succeeding day that is a Business Day.
 
Section 8.9            Limited Recourse.  The obligations of the Securitization
Entities under this Agreement are solely the limited liability company
obligations of the Securitization Entities.  The Manager agrees that the
Securitization Entities shall be liable for any claims that it may have against
the Securitization Entities only to the extent that funds or other Collateral
are available to pay such claims pursuant to the Indenture and that, to the
extent that any such claims remain unpaid after the application of such funds
and other Collateral in accordance with the Indenture, such claims shall be
extinguished.


44

--------------------------------------------------------------------------------

 
Section 8.10        Binding Effect; Assignment; Third Party Beneficiaries.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the respective successors and assigns of the parties hereto.  Any assignment of
this Agreement without the written consent of the Control Party shall be null
and void.  Each of the Back‑Up Manager and the Servicer (in its capacities as
Control Party and Servicer) is an intended third party beneficiary of this
Agreement and may enforce the Agreement as though a party hereto.
 
Section 8.11           Article and Section Headings.  The Article and Section
headings herein are for convenience of reference only, and shall not limit or
otherwise affect the meaning hereof.
 
Section 8.12           Concerning the Trustee.  In acting under this Agreement,
the Trustee shall be afforded the rights, privileges, protections, immunities
and indemnities set forth in the Indenture as if fully set forth herein.
 
Section 8.13          Counterparts.  This Agreement may be executed by the
parties hereto in several counterparts (including by facsimile or other
electronic means of communication), each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
but one and the same agreement.
 
Section 8.14         Entire Agreement.  This Agreement, together with the
Indenture and the other Related Documents and the Managed Documents constitute
the entire agreement and understanding among the parties with respect to the
subject matter hereof.  Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement, the Indenture, the
other Related Documents and the Managed Documents.
 
Section 8.15       Waiver of Jury Trial; Jurisdiction; Consent to Service of
Process.  (a)  The parties hereto each hereby waives any right to have a jury
participate in resolving any dispute, whether in contract, tort or otherwise,
arising out of, connected with, relating to or incidental to the transactions
contemplated by this Agreement.
 
(b)             The parties hereto each hereby irrevocably submits (to the
fullest extent permitted by applicable law) to the non‑exclusive jurisdiction of
any New York state or federal court sitting in the borough of Manhattan, New
York City, State of New York, over any action or proceeding arising out of or
relating to this Agreement or any Related Documents, and the parties hereto
hereby irrevocably agree that all claims in respect of such action or proceeding
shall be heard and determined in such New York state or federal court.  The
parties hereto each hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection each may now or hereafter have, to remove any such
action or proceeding, once commenced, to another court on the grounds of forum
non conveniens or otherwise.
 
(c)             Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.5.  Nothing in this
Agreement shall affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
45

--------------------------------------------------------------------------------



Section 8.16      Joinder of Additional Securitization Entities.  In the event
the Master Issuer forms an Additional Securitization Entity pursuant to
Section 8.34 of the Base Indenture, such Additional Securitization Entity shall
execute and deliver to the Manager and the Trustee (i) a Joinder Agreement
substantially in the form of Exhibit B and (ii) a Power of Attorney in the form
of Exhibit A‑3 and such Additional Securitization Entity shall thereafter for
all purposes be a party hereto and have the same rights, benefits and
obligations as a Securitization Entity party hereto on the Closing Date.
 
 [The remainder of this page is intentionally left blank.]












46

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 
 
JACK IN THE BOX INC.,
a Delaware corporation, as Manager
 


By:              /s/Michael J. Snider
Name: Michael J. Snider
Title:   Assistant Secretary


 


JACK IN THE BOX FUNDING, LLC,
a Delaware limited liability company, as Master Issuer
 


By:              /s/Michael J. Snider
Name: Michael J. Snider
Title:   Assistant Secretary






JACK IN THE BOX SPV GUARANTOR, LLC,
a Delaware limited liability company, as a Securitization Entity
 


By:              /s/Michael J. Snider
Name: Michael J. Snider
Title:   Assistant Secretary




Signature Page to Management Agreement


--------------------------------------------------------------------------------



DIFFERENT RULES, LLC,
a Delaware limited liability company, as a Securitization Entity
 


By:              /s/Michael J. Snider
Name: Michael J. Snider
Title:   Assistant Secretary
 
 
 
JACK IN THE BOX PROPERTIES, LLC,
a Delaware limited liability company, as a Securitization Entity
 


By:              /s/Michael J. Snider
Name: Michael J. Snider
Title:   Assistant Secretary




Signature Page to Management Agreement

--------------------------------------------------------------------------------



CITIBANK, N.A., not in its individual capacity, but
solely as Trustee
 


By:              /s/Jacqueline Suarez
Name: Jacqueline Suarez
Title:   Senior Trust Officer








Signature Page to Management Agreement

--------------------------------------------------------------------------------

Exhibit A-1





POWER OF ATTORNEY OF FRANCHISOR
 
KNOW ALL PERSONS BY THESE PRESENTS, that in connection with the Management
Agreement, dated as of the Closing Date (as amended, restated, supplemented or
otherwise modified from time to time, the “Management Agreement”; all
capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Management Agreement), among Jack in the Box Funding, LLC, a
Delaware limited liability company (the “Master Issuer”), Jack in the Box SPV
Guarantor, LLC, a Delaware limited liability company, Different Rules, LLC, a
Delaware limited liability company, Jack in the Box Properties, LLC, a Delaware
limited liability company (collectively, the “Securitization Entities”), Jack in
the Box Inc. and Citibank, N.A. as Trustee, the undersigned Franchisor hereby
appoints Jack in the Box Inc. (the “Manager”) and any and all officers thereof
as its true and lawful attorney in fact, with full power of substitution, in
connection with the IP Services described below being performed with respect to
the Securitization IP, with full irrevocable power and authority in the place of
the Franchisor, and in the name of the Franchisor or in its own name as agent of
the Franchisor, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the foregoing, subject to the Management Agreement, including, without
limitation, the full power to perform:
 
(a)              assessing clearance, patentability, registrability and the risk
of potential infringement of or by any After-Acquired Securitization IP;
 
(b)            filing, prosecuting and maintaining applications and
registrations for the Securitization IP in the Franchisor’s name in applicable
jurisdictions, including timely filings, actions, payments and/or responses
(including to office actions and any adversarial, ex parte or inter partes
proceedings affecting validity or enforceability) as may be required;
 
(c)            monitoring third‑party use, disclosure and registration of
Intellectual Property, as applicable, and taking actions the Manager deems
appropriate to oppose or contest the use, disclosure and any application or
registration for Intellectual Property, as applicable, that could reasonably be
expected to infringe, misappropriate, dilute or otherwise violate the
Securitization IP or the Franchisor’s rights therein;
 
(d)            recording and confirming the Franchisor’s legal title in and to
any or all of the Securitization IP, including obtaining written assignments of,
and executing, as applicable, transfers, non-disclosure obligations and other
agreements necessary to secure and protect rights in and to, the Securitization
IP;
 
(e)            protecting, policing, and, in the event that the Manager becomes
aware of any unlicensed copying, imitation, infringement, dilution,
misappropriation, unauthorized use or other violation of the Securitization IP
(including any breach or violation of the IP License Agreements (including the
quality control provisions thereof) and any Related Documents), or any portion
thereof, enforcing such Securitization IP, including (i) monitoring licensee use
of licensed Trademarks and the quality of its goods and services offered in
connection therewith; (ii) taking reasonable measures to maintain
confidentiality and to prevent non‑confidential disclosures of Trade Secrets and
other confidential information of the Franchisor; (iii) preparing and responding
to cease‑and‑desist, demand and notice letters, and requests for a license; and
(iv) commencing, prosecuting and/or resolving claims or suits involving
imitation, infringement, dilution, misappropriation, the unauthorized use or
other violation of the Securitization IP, and seeking monetary and equitable
remedies as the Manager deems appropriate in connection therewith; provided that
the Franchisor shall join as a party, as necessary, to any such suits to the
extent necessary to maintain standing;
 
(f)            performing such functions and duties, and preparing and filing
such documents, as are required under the Indenture or any other Related
Document to be performed, prepared and/or filed by the Franchisor, including
executing and recording with the applicable Governmental Authority financing
statements (including continuation statements) or amendments thereof or
supplements thereto or grants of security interests or any similar instruments
as the Securitization Entities or the Control Party may, from time to time,
reasonably request (consistent with the obligations of the Franchisor to perfect
the Trustee’s Lien only in the United States) granted by the Franchisor to the
Trustee under the Related Documents that are intended to evidence such security
interests in the Securitization IP;


A-1-1

--------------------------------------------------------------------------------

 
(g)            paying or causing to be paid or discharged, from funds of the
Securitization Entities, any and all taxes, charges and assessments that may be
levied, assessed or imposed upon any of the Securitization IP or contesting the
same in good faith;
 
(h)            obtaining licenses of third‑party Intellectual Property for use
and sublicense in connection with the Securitized Restaurant Business and the
other assets of the Securitization Entities; and
 
(i)            managing passwords for, content on, administration of, and access
to social media accounts, website hosting accounts, mobile app accounts and
other similar online accounts.
 
THIS POWER OF ATTORNEY IS GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
Dated:        [__________], 2019
 
 
DIFFERENT RULES, LLC
 
 
   ___________________________________________________________
                                                                             

By:
Name:
Title:


A-1-2

--------------------------------------------------------------------------------

 
STATE OF [__________]

 )
 
 
 
 
 
)
ss.:

 
 
 
COUNTY OF [__________]

)
 



 
On the [   ] day of [______], 2019, before me the undersigned, personally
appeared ___________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
 


 
[       ]
 
 


_____________________________________________________________________________________
                                                                                
Notary Public


 
A-1-3

--------------------------------------------------------------------------------

Exhibit A-2





POWER OF ATTORNEY OF THE SECURITIZATION ENTITIES
 
KNOW ALL PERSONS BY THESE PRESENTS, that in connection with the Management
Agreement, dated as of the Closing Date (as amended, restated, supplemented or
otherwise modified from time to time, the “Management Agreement”; all
capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Management Agreement), among Jack in the Box Funding, LLC, a
Delaware limited liability company (the “Master Issuer”), Jack in the Box SPV
Guarantor, LLC, a Delaware limited liability company, Different Rules, LLC, a
Delaware limited liability company, Jack in the Box Properties, LLC, a Delaware
limited liability company (collectively, the “Securitization Entities”), Jack in
the Box Inc. and Citibank, N.A., as Trustee, each of the Securitization Entities
hereby appoints Jack in the Box Inc. (the “Manager”) and any and all officers
thereof as its true and lawful attorney in fact, with full power of
substitution, in connection with the Services (as defined in the Management
Agreement) being performed with respect to the Securitized Assets, with full
irrevocable power and authority in the place of each Securitization Entity and
in the name of each Securitization Entity or in its own name as agent of each
Securitization Entity, to take any and all appropriate action and to execute any
and all documents and instruments that may be necessary or desirable to
accomplish the foregoing, subject to the Management Agreement, including,
without limitation, the full power to:
 
(a)            perform such functions and duties, and prepare and file such
documents, as are required under the Indenture and the other Related Documents
to be performed, prepared and/or filed by the Securitization Entities,
including:  (i) recording such financing statements (including continuation
statements) or amendments thereof or supplements thereto or other instruments as
the Trustee and the Securitization Entities may from time to time reasonably
request in order to perfect and maintain the Lien in the Collateral granted by
the Securitization Entities to the Trustee under the Related Documents in
accordance with the UCC; and (ii) executing grants of security interests or any
similar instruments required under the Related Documents to evidence such Lien
in the Collateral;
 
(b)            sign, prepare and deliver to the Trustee fully executed Mortgages
in accordance with Section 8.37 of the Base Indenture; and
 
(c)            take such actions on behalf of each Securitization Entity as such
Securitization Entity or Manager may reasonably request that are expressly
required by the terms, provisions and purposes of the Management Agreement; or
cause the preparation by other appropriate Persons, of all documents,
certificates and other filings as each Securitization Entity shall be required
to prepare and/or file under the terms of the Related Documents.
 
This power of attorney is coupled with an interest.
 
THIS POWER OF ATTORNEY IS GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
Dated:    [__________], 2019
 
A-2-1

--------------------------------------------------------------------------------

 
JACK IN THE BOX FUNDING, LLC, as Master Issuer
 
 


  ______________________________________________________________________________
                                                                              

By:
Name:
Title:
 






JACK IN THE BOX SPV GUARANTOR, LLC, as a
Securitization Entity
 
 
                                                                                  

_______________________________________

By:
Name:
Title:






 
DIFFERENT RULES, LLC, as a
Securitization Entity
 
 


  _____________________________________________________________________________
                                                                              

By:
Name:
Title:
 






JACK IN THE BOX PROPERTIES, LLC, as a
Securitization Entity


 
 
 ______________________________________________________________________________                                                                            

By:
Name:
Title:


A-2-2

--------------------------------------------------------------------------------

 
STATE OF [__________] 

 )
 
 
 
 
 
)
ss.:

 
 
 
COUNTY OF [__________] 
 )
 



 
On the [  ] day of [__________], 2019, before me the undersigned, personally
appeared ___________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
Person upon behalf of which the individual acted, executed the instrument.
 
 
[         ]
 


 
__________________________________________________________________
                                                                                
Notary Public




A-2-3

--------------------------------------------------------------------------------

Exhibit A-3



POWER OF ATTORNEY OF ADDITIONAL SECURITIZATION ENTITY
 
KNOW ALL PERSONS BY THESE PRESENTS, that in connection with the Management
Agreement, dated as of the Closing Date (as amended, restated, supplemented or
otherwise modified from time to time, the “Management Agreement”; all
capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Management Agreement), among Jack in the Box Funding, LLC, a
Delaware limited liability company (the “Master Issuer”), Jack in the Box SPV
Guarantor, LLC, a Delaware limited liability company, Different Rules, LLC, a
Delaware limited liability company, Jack in the Box Properties, LLC, a Delaware
limited liability company (collectively, the “Securitization Entities”) and
[____________________] (the “Additional Securitization Entity”), Jack in the Box
Inc. and Citibank, N.A., as Trustee, the Additional Securitization Entity hereby
appoints Jack in the Box Inc. (the “Manager”) and any and all officers thereof
as its true and lawful attorney in fact, with full power of substitution, in
connection with the Services (as defined in the Management Agreement) being
performed with respect to the Securitized Assets, with full irrevocable power
and authority in the place of the Additional Securitization Entity and in the
name of the Additional Securitization Entity or in its own name as agent of the
Additional Securitization Entity, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the foregoing, subject to the Management Agreement, including,
without limitation, the full power to:
 
(a)            perform such functions and duties, and prepare and file such
documents, as are required under the Indenture and the other Related Documents
to be performed, prepared and/or filed by the Additional Securitization Entity,
including:  (i) recording such financing statements (including continuation
statements) or amendments thereof or supplements thereto or other instruments as
the Trustee and the Additional Securitization Entity may from time to time
reasonably request in order to perfect and maintain the Lien in the Collateral
granted by the Additional Securitization Entity to the Trustee under the Related
Documents in accordance with the UCC; and (ii) executing grants of security
interests or any similar instruments required under the Related Documents to
evidence such Lien in the Collateral;
 
(b)            sign, prepare and deliver to the Trustee fully executed Mortgages
in accordance with Section 8.37 of the Base Indenture; and
 
(c)            take such actions on behalf of the Additional Securitization
Entity as such Additional Securitization Entity or Manager may reasonably
request that are expressly required by the terms, provisions and purposes of the
Management Agreement; or cause the preparation by other appropriate Persons, of
all documents, certificates and other filings as the Additional Securitization
Entity shall be required to prepare and/or file under the terms of the Related
Documents.
 
This power of attorney is coupled with an interest.
 
THIS POWER OF ATTORNEY IS GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
Dated:    [__________], 20[__]
 
A-3-1

--------------------------------------------------------------------------------

 
[___________________], as the Additional Securitization Entity
 


 
 ______________________________________________________
                                                                               

By:
Name:
Title:


A-3-2

--------------------------------------------------------------------------------

 
STATE OF [__________]  

 )
 
 
 
 
 
 )
ss.:

 
 
 
COUNTY OF [__________]

)
 




 
On the [  ] day of [__________], 20[__], before me the undersigned, personally
appeared ___________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
Person upon behalf of which the individual acted, executed the instrument.
 
 
[         ]
 
 


___________________________________________________________________
                                                                                
Notary Public




A-3-3

--------------------------------------------------------------------------------

Exhibit B



JOINDER AGREEMENT
 
JOINDER AGREEMENT, dated as of____________________, 20______ (this “Joinder
Agreement”), made by ______________ a ____________ (the “Additional
Securitization Entity”), in favor of JACK IN THE BOX INC., a Delaware limited
liability company, as Manager (the “Manager”), and CITIBANK, N.A., as Trustee
(in such capacity, together with its successors, the “Trustee”). All capitalized
terms not defined herein shall have the meaning ascribed to them in the
Management Agreement (as defined below).
 
W I T N E S S E T H:
 
WHEREAS, Jack in the Box Funding, LLC, a Delaware limited liability company (the
“Master Issuer”), the Trustee and Citibank, N.A., as securities intermediary,
have entered into a Base Indenture dated as of July 8, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, exclusive of any
Series Supplements, the “Base Indenture” and, together with all Series
Supplements, the “Indenture”), providing for the issuance from time to time of
one or more Series of Notes thereunder; and
 
WHEREAS, in connection with the Base Indenture, the Master Issuer, the other
Securitization Entities party thereto from time to time, the Manager and the
Trustee have entered into the Management Agreement, dated as of July 8, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Management Agreement”); and
 
WHEREAS, the Additional Securitization Entity has agreed to execute and deliver
this Joinder Agreement in order to become a party to the Management Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.            Management Agreement.  By executing and delivering this Joinder
Agreement, the Additional Securitization Entity, as provided in Section 8.16 of
the Management Agreement, hereby becomes a party to the Management Agreement as
a Securitization Entity thereunder with the same force and effect as if
originally named therein as a Securitization Entity and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities thereunder of a Securitization Entity thereunder.  Each reference to
a “Securitization Entity” in the Management Agreement shall be deemed to include
the Additional Securitization Entity.  The Management Agreement is hereby
incorporated herein by reference.
 
2.            Counterparts; Binding Effect.  This Joinder Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which
taken together shall constitute a single contract.  This Joinder Agreement shall
become effective when each of the Additional Securitization Entity, the Manager
and the Trustee has executed a counterpart hereof.  Delivery of an executed
counterpart of a signature page of this Joinder Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Joinder
Agreement.
 
3.            Full Force and Effect.  Except as expressly supplemented hereby,
the Management Agreement shall remain in full force and effect.
 
4.            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
[The remainder of this page is intentionally left blank.]
B-1

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
 
 
[ADDITIONAL SECURITIZATION ENTITY]
 
 
                                                                                  

_____________________________________

By:
Name:
Title:




 
AGREED TO AND ACCEPTED
 


 
JACK IN THE BOX INC., as Manager
 
 
                                                                                  

_____________________________________

By:
Name:
Title:




 
CITIBANK, N.A., in its capacity
as Trustee
 
 
                                                                                  

_____________________________________

By:
Name:
Title:


B-2

--------------------------------------------------------------------------------

SCHEDULE 2.1(F)
 
MANAGER INSURANCE
 
See attached.
 
B-3